Exhibit 10.3

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

AMONG

 

BPZ ENERGY INTERNATIONAL HOLDINGS, L.P.

 

AND

 

BPZ ENERGY LLC, AS SELLERS

 

AND

 

BPZ RESOURCES, INC., AS BORROWER

 

AND

 

PACIFIC STRATUS ENERGY S.A., AS BUYER

 

AND

 

PACIFIC STRATUS INTERNATIONAL ENERGY LTD., AS PRE LENDER

 

CONCERNING

 

BPZ NORTE OIL S.R.L.

 

APRIL 27, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 - DEFINITIONS AND INTERPRETATION

2

1.1.

Definitions

2

1.2.

Interpretation

10

SECTION 2 - TRANSACTIONS

11

2.1.

Share Sale and Purchase and Specified Entitlements

11

2.2.

Spin-off

12

2.3.

Joint Operating Agreement

13

2.4.

Carry Agreement

13

2.5.

Operating Services Agreement

13

2.6.

Guarantees

13

2.7.

Security Agreements

14

2.8.

Binding Effect

14

SECTION 3 - WARRANTIES

14

3.1.

Sellers’ Warranties

14

3.2.

Buyer’s Warranties

21

3.3.

No Implied Representations or Warranties

23

SECTION 4 - COVENANTS DURING THE INTERIM PERIOD

24

4.1.

Access to Information

24

4.2.

Satisfaction of Conditions

24

4.3.

Material Events

25

4.4.

Tax Matters

25

4.5.

Confidentiality

26

4.6.

Reserved

26

4.7.

Covenants

26

4.8.

JOA During the Interim Period

27

4.9.

Certain Employee Matters

28

4.10.

Qualification of Pacific Rubiales Energy Corp.

28

4.11.

Transition Plan

28

SECTION 5 - CONDITIONS TO COMPLETION

29

5.1.

Seller Parties’ Conditions Precedent

29

5.2.

Buyer Parties’ Conditions Precedent

29

SECTION 6 - SIGNING DATE DELIVERABLES

30

 

i

--------------------------------------------------------------------------------


 

6.1.

Place of Signing

30

6.2.

Deliverables

31

SECTION 7 - COMPLETION DATE DELIVERABLES

32

7.1.

Deliverables

32

SECTION 8 - FINANCIAL ARRANGEMENT OBLIGATIONS

35

8.1.

Loans and Procedures

35

8.2.

Certain Loan Related Matters on the Completion Date

36

8.3.

Payment Date Adjustments

37

8.4.

On-going Adjustment

38

8.5.

Resolution of Adjustments

39

8.6.

Certain Tax Matters

39

SECTION 9 - INDEMNITY

39

9.1.

Indemnification Terms

39

9.2.

Duration of Indemnity

41

9.3.

Indemnification Procedure

42

9.4.

Limitations on Indemnification

42

9.5.

Limits and Thresholds

43

SECTION 10 - TERM AND TERMINATION

45

10.1.

Survival

45

10.2.

Termination

45

10.3.

Payments Upon Termination

45

SECTION 11 - EMPLOYEE MATTERS

47

11.1.

Hiring of Employees

47

11.2.

No Termination or Adverse Changes

47

11.3.

Seniority and Other Eligibility Factors

48

11.4.

Costs

48

SECTION 12 - FORCE MAJEURE

48

SECTION 13 - NOTICES

48

SECTION 14 - GOVERNING LAW AND ARBITRATION

49

14.1.

Governing Law

49

14.2.

Dispute Resolution

49

14.3.

Expert Determination

51

SECTION 15 - GENERAL PROVISIONS

52

15.1.

Further Assurances

52

 

ii

--------------------------------------------------------------------------------


 

15.2.

Assistance

52

15.3.

Responsibility for Costs

52

15.4.

Public Announcements

53

15.5.

Conflict

53

15.6.

Severability

53

15.7.

Joint Preparation

53

15.8.

Agreement Survives Completion

53

15.9.

Interest on late payment

53

15.10.

No Third Party Beneficiaries

54

15.11.

Relationship of the Parties

54

15.12.

Waiver

54

15.13.

Amendment

54

15.14.

Counterparts

54

15.15.

Entirety

54

15.16.

Language

54

15.17.

Assignment

55

 

Attachments

 

A-1

Form of Deed of Transfer

A-2

Step Plan and Transfer Memorandum

B

Joint Operating Agreement

C

Carry Agreement

D

Committed Work Program

E

Security Agreements

F

Required Consents and Approvals

G

Permitted Transfers

H

Form of Initial Note

I

Form of 51 CEE Note

J

Form of 49 CEE Note

K

Form of Shareholder Note

L

Form of Final Note

 

Schedules

 

Schedule A-1

Existing Guarantees

Schedule A-2

List of Equipment

Schedule 3.1.2

Equity Structure of Newco

Schedule 3.1.5

Litigation

Schedule 3.1.6

Certain Acts, Omissions or Notices

Schedule 3.1.13

Certain Actions

 

iii

--------------------------------------------------------------------------------


 

Schedule 3.1.15

Existing Work Programs and Financial Commitments

Schedule 3.1.18

Environmental Matters

Schedule 3.1.20

Newco Officers and Directors

Schedule 3.1.39

Certain Contracts

Schedule 3.2.11

No Breach

Schedule 10.3.1

PI Repayment Amount and Amortization Schedule

 

iv

--------------------------------------------------------------------------------


 

This Stock Purchase Agreement is dated the 27th of April 2012 (Signing Date) and
made between:

 

BPZ Energy International Holdings, L.P., a limited partnership organized and
existing under the laws of the British Virgin Islands, whose registered office
is at Abbott Building P.O. Box 3099, Road Town, Tortola, British Virgin Islands
(BPZ IH); and

 

BPZ Energy LLC, a limited liability company organized and existing under the
laws of Texas whose registered office is at 580 Westlake Park Boulevard Suite
525, Houston Texas 77079 (BPZ LLC and, together with BPZ IH, the Sellers, and
each individually a Seller); and

 

BPZ Resources, Inc., a Texas corporation organized and existing under the laws
of Texas whose registered office is at 580 Westlake Park Boulevard Suite 525,
Houston Texas 77079 (BPZ RESOURCES or Borrower); and

 

Pacific Stratus Energy S.A., a company organized and existing under the laws of
Panama, whose registered office is at Edificio Plaza Credicorp Bank, Piso 26,
Calle 50, Avenida Nicanor A. de Obarrio, Panamá, República de Panamá (Buyer);
and

 

Pacific Stratus International Energy Ltd., a company organized and existing
under the laws of British Columbia, whose registered office is at 1188 West
Georgia Street, Suite 650, Vancouver BC V6E 4A2, Canada (PRE Lender).

 

BACKGROUND:

 

(A)                              Perupetro S.A., on behalf of the Republic of
Peru, entered into the License Contract for Hydrocarbon Exploration and
Exploitation on Block Z-1 offshore Peru dated as of November 30, 2001 (the
License) with the predecessors in interest of BPZ Exploracion & Produccion
S.R.L. (BPZ E&P);

 

(B)                                The Sellers will procure that BPZ E&P
reorganize and spin-off an interest in the Assets to its Affiliate, BPZ Norte
Oil S.R.L. (Newco) in accordance with this Agreement (in each case as set forth
in the Step Plan and Transfer Memorandum) (the Spin-off);

 

(C)                                Following the Spin-off, BPZ E&P and Newco
will hold a 51% and 49% Participating Interest in the License, and a 51% and 49%
interest in the Assets other than the License, respectively;

 

(D)                               Following the Spin-off but prior to
Completion, the Sellers will collectively own all of the Participating Units of
BPZ E&P and Newco; and

 

(E)                                 Sellers and Buyer desire that Sellers will
sell and that Buyer will buy all of the Participating Units of Newco on and
subject to the terms of this Agreement.

 

In consideration of the mutual promises set out herein and for other valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1 - DEFINITIONS AND INTERPRETATION

 

1.1. Definitions

 

In this Agreement, the following capitalized words and terms shall have the
meaning ascribed to them below:

 

49 CEE Note has the meaning set forth in Section 8.1.1.1.

 

51 CEE Note has the meaning set forth in Section 8.1.1.1.

 

49 CEE Statement means, the initial request and the monthly requests
(individually, and as applicable, collectively) by Borrower for a loan from PRE
Lender reflecting a 49% Participating Interest share of the Capital and
Exploratory Expenditures.

 

51 CEE Statement means, the initial request and the monthly requests
(individually, and as applicable, collectively) by Borrower for a loan from PRE
Lender reflecting a 51% Participating Interest share of the Capital and
Exploratory Expenditures.

 

Actions means claims, actions, suits, audits, demands, arbitrations, mediations,
formal investigations, or proceedings pending before any governmental authority
or arbitrator with respect to the Assets or the Shares;

 

Affiliate means a natural or juridical person that (i) Controls a Party, (ii) is
Controlled by that Party, or (iii) is Controlled by another natural or juridical
person that also Controls that Party.

 

Agreement means this agreement, the attachments and schedules attached to it,
and any amendment, extension or renewal to it agreed in writing by the Parties.

 

Area means the area described in Exhibit A of the License and delimited in
Exhibit B of the License, as such area may vary from time to time in accordance
with the terms of the License.

 

Assets means all rights (whether ownership or contractual, as applicable) with
respect to the following:

 

(i)                                     The License and the Area;

 

(ii)                                  All those presently existing contracts,
agreements and instruments, which are used or held for use in connection with
the License, or to which BPZ E&P’s Participating Interest in the License is
subject or by which BPZ E&P’s Participating Interest in the License is burdened
(including the JOA, operating agreements, joint venture agreements, farm in and
farmout agreements, unitization agreements, confidentiality agreements, exchange
agreements, royalty agreements, processing agreements, lifting agreements,
pooling agreements, marketing agreements, agreements for the sale and purchase
of Hydrocarbons, transportation agreements, pipeline operating agreements,
construction contracts, installation contracts, supply contracts, purchase
orders, leases of vessels,

 

2

--------------------------------------------------------------------------------


 

machinery, equipment, or personal property, and labor contracts) (collectively
Contracts);

 

(iii)                               All easements, permits, licenses,
certificates, orders, authorizations, waivers, variances, exemptions,
servitudes, rights-of-way, surface leases and other rights appurtenant to, or
used or held for use in connection with, the License and/or operations and
activities under the License (Permits);

 

(iv)                              Those items listed in Schedule A-2, and all
other equipment, machinery, fixtures, other tangible personal property and
improvements, materials and supplies located on the Area or used or held for use
in connection with the License and/or operations and activities under the
License (Equipment);

 

(v)                                 All credits, prepaid expenses, rights under
warranties, rights under indemnities and guarantees, right under claims and
causes of action used, held for use or attributable to the License and/or
operations and activities under the License (Credits); and

 

(vi)                              Any and all lease files, land files, contract
files, drilling files, well files, well logs, well logs, production files,
production records, marketing files, seismic, geological, geophysical and
engineering data, and all other books, records, data (including bore hole logs
and reports), files, maps, and accounting records (in whatever form and
language) that relate to the License, any operations and activities under the
License, any Contracts, any Permits, any Equipment or any Credits (Records).

 

Associated Agreements means the Carry Agreement, the Operating Services
Agreement, and the Joint Operating Agreement.

 

Borrower has the meaning set forth in the recitals.

 

BPZ E&P means BPZ Exploracion & Produccion S.R.L.

 

BPZ IH has the meaning set forth in the recitals.

 

BPZ LLC has the meaning set forth in the recitals.

 

BPZ Resources has the meaning set forth in the recitals.

 

Business Day means any day other than a Saturday, a Sunday or a day on which
banks are closed for business in Lima, Peru, Houston, Texas, or Toronto, Canada.

 

Buyer has the meaning set forth in the recitals.

 

Buyer Guarantee means the guarantee of Buyer Guarantor dated the date hereof.

 

Buyer Guarantor means Pacific Rubiales Energy Corp.

 

3

--------------------------------------------------------------------------------


 

Buyer Operating Affiliates means the following entities: Pacific Rubiales Energy
Corp., Meta Petroleum Corp. and Pacific Stratus Energy Colombia Corp.

 

Buyer Parties means the Buyer and the PRE Lender.

 

Buyer Parties’ Conditions Precedent has the meaning set forth in Section 5.2.

 

Buyer’s Warranties mean the warranties set forth in Section 3.2.

 

Cap has the meaning set forth in Section 9.5.4.

 

Capital and Exploratory Expenditures shall have the meaning set forth in the
Carry Agreement.

 

Carry Agreement means the carry agreement between BPZ E&P and Newco, attached
hereto as Attachment C.

 

Carry Costs shall have the meaning set forth in the Carry Agreement.

 

Category 1 Warranties means the Warranties set forth in Sections 3.1.1 and
3.1.2.

 

Category 2 Warranties means the Warranties set forth in Sections 3.1.3 through
and including 3.1.7.

 

Category 3 Warranties means the Warranties set forth in Sections 3.1.8 through
and including 3.1.40.

 

Claims has the meaning set forth in Section 9.4.2.

 

Committed Work Program means the multi-year work program of exploration,
appraisal, development, production and/or decommissioning operations and
activities, as set forth in Attachment D, as such work program may be modified
from time to time by agreement of the Parties, which program shall include the
minimum work commitment under the License.

 

Company Benefit Plan has the meaning set forth in Section 11.3.

 

Completion means the completion of the sale and purchase of the Shares pursuant
to Section 2.1.1 and the other related transactions contemplated by and in
accordance with Sections 7 and 8.

 

Completion Date means the Business Day on which: (a) all of the Conditions
Precedent have been satisfied or waived, (b) Newco has become the owner of the
49% Participating Interest, and (c) Buyer acquires the Shares of Newco pursuant
to the Transfer DOT, which Business Day is intended by the Parties to be the
Business Day the License DOT is signed by BPZ E&P, Newco, BPZ Resources and
Buyer Guarantor as contemplated by the Step Plan and Transfer Memorandum.

 

Conditions Precedent means Seller Parties’ Conditions Precedent and Buyer
Parties’ Conditions Precedent.

 

4

--------------------------------------------------------------------------------


 

Consequential Loss means any and all losses, damages, costs, expenses or
liabilities caused (directly or indirectly) by any of the following arising out
of, relating to, or connected with this Agreement or the operations or
activities carried out under this Agreement: (i) reservoir or formation damage;
(ii) inability to produce, use or dispose of Hydrocarbons; (iii) loss or
deferment of income, business opportunity, pure economic loss or profit;
(iv) punitive damages; or (v) other indirect damages or losses whether or not
similar to the foregoing.

 

Contractor means the Contractor in the License.

 

Control or any variation thereof shall have the meaning set forth in the JOA.

 

COPAS has the meaning set forth in Section 1.2.10.

 

Damages means the amount of any actual cost, expense, loss, liability, claim,
award, or judgment incurred or suffered by any Indemnified Party, arising out of
or resulting from the indemnified matter, whether attributable to personal
injury or death, property damage, contract claims, torts or otherwise, including
reasonable fees and expenses of attorneys, consultants, accountants, or other
agents and experts reasonably incident to matters indemnified against on a full
indemnity basis, and the costs of investigation and/or monitoring of such
matters, and the costs of enforcement of the indemnity; provided, however, that
Sellers and Buyer shall not be entitled to indemnification under Section 9 for,
and Damages shall not include, Consequential Losses suffered by the Party
claiming indemnification (other than Consequential Losses suffered by third
persons and payable by an Indemnified Party).

 

Dispute means any dispute, controversy or claim (of any and every kind or type,
whether based on contract, tort, statute, regulation, or otherwise) arising out
of, relating to, or connected with this Agreement or the operations carried out
under this Agreement, including any dispute as to the construction, validity,
interpretation, enforceability, breach or termination of this Agreement.

 

Dollar or $ means, unless otherwise defined, the lawful currency of the United
States of America.

 

Effective Date means January 1st, 2012.

 

Existing Guarantees means the obligations set forth in Schedule A-1 hereto.

 

FASB has the meaning set forth in Section 1.2.10.

 

Final Note has the meaning set forth in Section 8.1.1.3.

 

Force Majeure means circumstances which are beyond the reasonable control of the
Party affected and could not have been avoided through the exercise of
reasonable foresight, planning and implementation. Force Majeure shall include
the following events and circumstances: acts of war (whether declared or
undeclared), armed conflict, civil unrest or insurrection, blockade, embargo,
riot, sabotage, acts of terrorism or the specific threats of such acts or
events, or conditions attributable to such acts or events; strike, work
slowdown, lockout or other industrial disturbance or labor dispute; epidemics or
plague; fire, earthquake, cyclone, hurricane, flood, drought, lightning, storms,
storm warnings, navigational and maritime perils, or other acts of

 

5

--------------------------------------------------------------------------------


 

God; Governmental Delay; and Rig Unavailability; provided that the following
events and circumstances shall not constitute Force Majeure: changes in market
conditions; or financial hardship or the inability of a Party to make a profit
or receive a satisfactory rate of return from its operations.

 

GAAP has the meaning set forth in Section 1.2.10.

 

Government means the government of the Republic of Peru, any region, province,
municipality, instrumentality, or other political body or subdivision of Peru,
and any ministry, department, agency, commission, court, authority, or other
quasi-governmental entity thereof, whether domestic, foreign or multinational,
that exercises executive, legislative, judicial, regulatory or administrative
functions of government, or that pertains to government, and includes Perupetro
S.A. where the context requires, and any official of any of them.

 

Government Approvals means the approvals of the board of directors of Perupetro,
the Ministry of Energy and Mines, the Ministry of Economy and Finance, the
Central Reserve Bank, and the Supreme Decree of the President of Peru to amend
the License to recognize Newco as a Party to the License with a 49%
Participating Interest of the License to Newco and the inclusion of Pacific
Rubiales Energy Corp. as corporate guarantor of Newco in the License, provided
that no such approval of the replacement guarantor is required if Perupetro
instructs BPZ E&P, Buyer or a Buyer’s Affiliate that Buyer’s acquisition of the
Shares is required in advance of the Government’s consideration of approving
Buyer Guarantor as a replacement guarantor with respect to the 49% Participating
Interest.

 

Governmental Delay means any delay suffered by a Party in the performance of its
obligations under this Agreement caused by the relevant agencies of the
Government failing to grant timely approval of the environmental impact
assessment or any other permits or approvals required in order for such Party to
perform its obligations under this Agreement.

 

Hydrocarbons has the same meaning set forth in Article 1.28 of the License.

 

Indemnified Party has the meaning set forth in Section 9.3.1.

 

Indemnified Person has the meaning set forth in Section 9.1.5.

 

Indemnifying Party has the meaning set forth in Section 9.3.1.

 

Initial Loan means an initial loan of $65,000,000.00 made by PRE Lender to
Borrower on the Signing Date to be made as specified in Section 8.1.1.1.

 

Initial Note has the meaning set forth in Section 8.1.1.1.

 

Interim Period means the period of time beginning on the Signing Date and ending
on the earlier of (i) Completion Date and (ii) the Termination Date.

 

Joint Operations has the meaning set forth in the JOA.

 

6

--------------------------------------------------------------------------------


 

Joint Operating Agreement or JOA means the joint operating agreement between BPZ
E&P, as Operator, and Newco, with respect to the License, attached hereto as
Attachment B.

 

License means that certain License Contract for Hydrocarbon Exploration and
Exploitation on Block Z-1 offshore Peru dated as of 30 November, 2001 and any
amendments of such instrument.

 

License DOT has the meaning set forth in Section 7.1.4.

 

Long Stop Date means the date falling 15 months from the Signing Date, or such
later date as the Parties may agree in writing.

 

Material Adverse Change means: (i) that the License has terminated; or (ii) that
the Government has not given its approval to the transactions contemplated
hereby, including the replacement of the Seller Guarantor with the Buyer
Guarantor in the License with respect to the Participating Interest provided
that no such approval of the replacement guarantor is required if Perupetro
instructs BPZ E&P, Buyer or a Buyer’s Affiliate that Buyer’s acquisition of the
Shares is required in advance of the Government’s consideration of approving
Buyer Guarantor as a replacement guarantor with respect to the 49% Participating
Interest; except where either of (i) or (ii) is directly and primarily the
result of the Gross Negligence or Willful Misconduct (as such terms are defined
in the JOA) of the Senior Supervisory Personnel of the Buyer or any of its
Affiliates.

 

Maximum Carry Amount shall have the meaning set forth in the Carry Agreement.

 

Newco means BPZ Norte Oil S.R.L., a company organized and existing under the
laws of Peru.

 

Notes means the 51 CEE Note, the 49 CEE Note, the Initial Note and the Final
Note.

 

Notice of Claim has the meaning set forth in Section 9.3.1.

 

Notice of Dispute has the meaning set forth in Section 14.2.1.

 

Operating Expenses mean all costs and expenses related to Joint Operations,
other than Capital and Exploratory Expenditures.

 

Operating Services Agreement or OSA means the operating services agreement
between BPZ E&P, as Operator, and Newco, as Technical Operations Manager (as
defined therein), with respect to certain operations under the JOA.

 

Operator means BPZ E&P.

 

Participating Interest has the same meaning set forth in the JOA.

 

Participating Units means 100% of the units of equity of Newco.

 

Party means each of the Sellers, the Buyer, the Borrower, and the PRE Lender and
Parties means all of them.

 

7

--------------------------------------------------------------------------------


 

Payment Date means the day after the Completion Date following the date on which
Newco’s shares’ cost certificate is issued by the Superintendencia Nacional de
Aduanas y de Administración Tributaria (SUNAT), the Peruvian tax authority.

 

Person means an individual, corporation, company, joint venture, partnership,
limited partnership, limited liability company, trust, estate, Government or any
other legal entity.

 

PRE Lender has the meaning set forth in the recitals.

 

Property Costs means all Capital and Exploratory Expenditures and Operating
Expenses incurred in the use, ownership and operation of the Assets in the
ordinary course of business, and overhead costs charged or allocated to the
Assets under the JOA (or which would be charged or chargeable under the JOA),
and including liabilities, losses, costs, and expenses attributable to:

 

(i)                                     Direct and indirect costs of insurance,
user fees, quality adjustments, transportation differentials, and labor
settlements;

 

(ii)                                  Direct and indirect costs to abandon any
well, decommission any facility, and/or remediate any contamination of surface
water, ground water, seawater and seabed, soil or equipment under applicable
Laws;

 

(iii)                               Taxes (other than Taxes based on or measured
by income, profits or capital gains);

 

(iv)                              Demands, claims, investigations,
administrative proceedings, arbitration or litigation directly or indirectly
arising out of or resulting from actual or claimed personal injury or death,
property damage, breach of contract or violation of Laws; and

 

(v)                                 Whether or not described in clauses (i),
(ii), (iii), and (iv), any claims for indemnification or reimbursement from any
third Person with respect to costs of the type described in preceding clauses
(i), (ii), (iii), and (iv)].

 

Qualified Transferee means a Person that: (a) has a credit rating no lower than
that of Pacific Rubiales Energy Corp. as of the Signing Date and (b) is not a
competitor of the Borrower or BPZ E&P or otherwise engaged or involved in the
oil and gas industry in the Republic of Peru.

 

Rig Unavailability means with respect to any Party (where relevant) that such
Party has made a reasonable commercial effort but has been unable to enter into
a contract for a suitable drilling rig that meets all of the following
conditions: (i) designed, equipped, and staffed to operate in the environment in
which it will be operating; (ii) designed to safely, effectively and efficiently
drill to the minimum agreed depth of the applicable well; (iii) capable of
performing such functions and other activities as may be reasonably necessary or
desirable in connection with the drilling, logging and testing of such well;
(iv) available to be on the well location within the Area to commence drilling
operations within thirty (30) days of the date specified for the commencement of
such drilling operations in the work program and budget approved in accordance
with provisions of the JOA; and (v) may be leased under the generally accepted
terms and conditions

 

8

--------------------------------------------------------------------------------


 

of an international drilling rig contract and providing for a contract lease
rate which is not in excess of the prevailing rate for such rigs, including
charges for mobilization and demobilization.

 

Rules has the meaning set forth in Section 14.2.3.1.

 

Security Agreements means the instrument or instruments (including the
intercreditor agreement with certain lenders to Sellers’ Affiliates) as listed
in Attachment E pursuant to which Sellers and/or Sellers’ Affiliates grant
security to Buyer for the PI Repayment Amount (as such term is defined in
Schedule 10.3.1).

 

Seller or Sellers has the meaning set forth in the recitals.

 

Seller Guarantee means the guarantee of Seller Guarantor dated the date hereof.

 

Seller Guarantor means BPZ Resources, Inc.

 

Seller Parties means the Sellers and the Borrower.

 

Seller Parties’ Conditions Precedent has the meaning set forth in Section 5.2.

 

Seller Retentions has the meaning set forth in Section 10.3.2.

 

Sellers’ Affiliates means all Affiliates of the Sellers who are party to this
Agreement, the Security Agreements, the Associated Agreements, and/or the Seller
Guarantee.

 

Sellers’ Knowledge Group has the meaning set forth in Section 1.2.9.

 

Sellers’ Warranties means the warranties given by the Sellers contained in
Section 3.1.

 

Senior Executive has the meaning set forth in Section 14.2.2.

 

Senior Supervisory Personnel means, with respect to an entity, any director or
officer of such entity, and any individual who functions for such entity or one
of its Affiliates at a management level equivalent or superior to any individual
functioning as such entity’s senior manager(s), who: (a) has authority over such
entity’s seismic, acquisition, drilling, construction or production aand related
operations and activities in Peru sufficient to direct the manner in which such
operations and activities are conducted, or (b) are responsible for the
negotiation of matters related to this Agreement and the transactions and
agreements contemplated hereby.

 

Share Purchase Price means the amount of $150,000,000, to be paid to the Sellers
by the Buyer in accordance with Section 8.

 

Shareholder Note has the meaning set forth in Section 8.1.1.1.

 

Shares mean all of the Participating Units of Newco.

 

Signing Date means the date that this Agreement is signed by Seller Parties and
Buyer Parties.

 

Spin-off shall have the meaning set forth in Section 2.2.1.

 

9

--------------------------------------------------------------------------------


 

Spin-off Date means the date that the public deed(s) effecting the transactions
contemplated in Section 2.2 becomes effective, subject to being registered in
the Peruvian Public Registry of Companies.

 

Spin-off DOT means the deed of transfer by which BPZ E&P evidences its
reorganization and Spin-off to Newco of the Participating Interest set forth in
Section 2.2, substantially in the form of Attachment A-1, with appropriate
insertions.

 

State means the Republic of Peru.

 

Step Plan and Transfer Memorandum is a memorandum (including attachments)
substantially in the form attached hereto as Attachment A-2 with appropriate
insertions, which shall among other things specify the steps for the Spin-off.

 

Taxes means all taxes, assessments, duties, fees, levies or other charges of any
nature imposed by Government, including income tax, value added tax, surtax,
remittance tax, presumptive tax, net worth tax, special contribution, production
tax, severance tax, gas flaring tax, carbon or environmental tax, transportation
tax, withholding tax, gross proceeds or receipts tax, profits tax, windfall
profits tax, personal property tax, real property tax, sales tax, service tax,
transfer tax, use tax, excise tax, premium tax, customs duties, stamp tax, motor
vehicle tax, entertainment tax, insurance tax, capital stock tax, franchise tax,
occupation tax, payroll tax, education tax, employment tax, social security,
labor participation, unemployment tax, disability tax, alternative or add-on
minimum tax, and estimated tax, together with any interest, fine or penalty on
such Tax.

 

Termination Date means the date on which this Agreement is terminated pursuant
to Section 10.

 

Third Party Claim has the meaning set forth in Section 9.3.2.

 

Transfer DOT has the meaning set forth in Section 7.1.4.

 

Warranties means the Sellers’ Warranties and the Buyer’s Warranties.

 

1.2.          Interpretation

 

1.2.1        Unless otherwise provided, reference to any Section or an
Attachment or a Schedule means a Section or Attachment or a Schedule of this
Agreement.

 

1.2.2        The headings used in this Agreement are for convenience of
reference only; shall not form part of the operative provisions of this
Agreement; shall not be construed as having any substantive significance; shall
not be construed or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular Section; and shall be
ignored in construing the same.

 

1.2.3        The Attachments and Schedules to this Agreement form part of this
Agreement. If there is a conflict between the provisions of any Attachment or
Schedule and

 

10

--------------------------------------------------------------------------------


 

the provisions of the main body of this Agreement, the provisions of the main
body of this Agreement shall prevail.

 

1.2.4        A reference to a Party includes its permitted assignees and
transferees.

 

1.2.5        A reference to a law or regulation in this Agreement shall include
amendments to that law or regulation.

 

1.2.6        A reference to the singular includes a reference to the plural and
vice versa.

 

1.2.7        A reference to any gender includes a reference to all other
genders.

 

1.2.8       A reference to include and/or including shall mean to be inclusive
without limiting the generality of the description preceding such term and not
to be in a limiting sense.

 

1.2.9        A reference to a Party’s knowledge or any similar qualification
herein signifies that such party has made careful and diligent enquiries before
giving such warranty. The knowledge of Sellers for all purposes hereunder shall
include the knowledge of the Senior Supervisory Personnel of the following
entities: BPZ E&P, BPZ Resources, Inc., and, until the Completion Date, Newco
(collectively, the Sellers’ Knowledge Group); and the knowledge of Buyer for all
purposes hereunder shall include the knowledge of the Senior Supervisory
Personnel of the Buyer Operating Affiliates.

 

1.2.10      A reference to earned and/or incurred in this Agreement shall be
interpreted in accordance with generally accepted accounting principles (GAAP),
as published by Financial Accounting Standards Board (FASB) and Council of
Hydrocarbons Accountants Societies (COPAS).

 

1.2.11      A party may amend a Schedule hereto, to reflect events occurring or
facts or circumstances arising after the Signing Date, until no later than the
three (3) Business Days prior to the Completion Date.

 

SECTION 2 - TRANSACTIONS

 

2.1.          Share Sale and Purchase and Specified Entitlements

 

2.1.1        Subject to and in accordance with the terms of this Agreement, the
Sellers agree to sell and Buyer agrees to purchase the Shares, on the Completion
Date, in consideration for the Share Purchase Price, which shall be paid in
accordance with Section 8.1.1.4.

 

2.1.2        The Parties intend that, subject to Section 8, BPZ E&P shall be:

 

2.1.2.1.             Entitled to all production of Hydrocarbons (and all
products and proceeds attributable to such production) from or attributable to
the Assets prior to the Completion Date, and to all other income,

 

11

--------------------------------------------------------------------------------


 

proceeds and receipts earned with respect to the Assets prior to the Completion
Date;

 

2.1.2.2.             Liable for (and entitled to any refunds with respect to)
all Property Costs incurred prior to the Completion Date;

 

2.1.2.3.             Entitled to a 51% Participating Interest share of all
production of Hydrocarbons (and all products and proceeds attributable to such
production) from or attributable to the Assets on and after the Completion Date,
and to a 51% interest share of all other income, proceeds and receipts earned
with respect to the Assets on and after the Completion Date in accordance with
the terms of the JOA; and

 

2.1.2.4.             Liable for (and entitled to any refunds with respect to) a
51% Participating Interest share of all Property Costs incurred on and after the
Completion Date in accordance with the terms of the JOA.

 

2.1.3        The Parties intend that, subject to Section 8, Newco shall be:

 

2.1.3.1.             Entitled to a 49% Participating Interest share of all
production of Hydrocarbons (and all products and proceeds attributable to such
production) from or attributable to the Assets on and after the Completion, and
a 49% interest share of all other income, proceeds and receipts earned with
respect to the Assets on and after the Completion Date in accordance with the
terms of the JOA; and

 

2.1.3.2.             Liable for (and entitled to any refunds with respect to) a
49% Participating Interest share, of all Property Costs incurred on and after
the Completion Date in accordance with the terms of the JOA.

 

2.1.4        At no time shall the sum of the 51 CEE Note, and the Share Purchase
Price exceed the sum of the Share Purchase Price and the Maximum Carry Amount.

 

2.2.          Spin-off

 

2.2.1        On the Completion Date, Sellers shall procure that BPZ E&P will
spin-off (Spin-off) and transfer an undivided 49% Participating Interest in the
License and a 49% undivided interest in the Assets other than the License to its
affiliate Newco in accordance with the Step Plan and Transfer Memorandum.

 

2.2.2        As soon as practicable after the Signing Date, Sellers shall
procure that BPZ E&P and Newco sign and submit to Perupetro S.A. the executed
Spin-off DOT, together with the notices and other information required under the
License as well as any other documentation requested by the Government and
Perupetro S.A. pursuant to applicable law, to qualify Newco to be a holder of a
49% Participating

 

12

--------------------------------------------------------------------------------


 

Interest, as contemplated by the Step Plan and Transfer Memorandum, subject to
Section 4.10 if applicable.

 

2.3.          Joint Operating Agreement

 

2.3.1        On the Signing Date, Sellers shall procure that BPZ E&P and Newco
execute and deliver the JOA.

 

2.3.2        On the Completion Date, the Sellers shall procure that BPZ E&P, and
the Buyer shall procure that Newco, shall ratify the JOA, and within fifteen
(15) days after the Completion Date Sellers shall procure that BPZ E&P furnish a
copy of the signed and ratified JOA to Perupetro S.A. in accordance with the
License.

 

2.4.          Carry Agreement

 

2.4.1        On the Signing Date, Sellers shall procure that BPZ E&P and Newco
execute and deliver the Carry Agreement.

 

2.4.2        No fewer than five (5) Business Days prior to the Completion,
Sellers and Buyer shall calculate the Maximum Carry Amount in accordance with
the Carry Agreement.

 

2.4.3       On the Completion Date, Sellers shall procure that BPZ E&P, and the
Buyer shall procure that Newco, shall ratify the Carry Agreement.

 

2.5.          Operating Services Agreement

 

2.5.1        On the Signing Date, Sellers shall procure that BPZ E&P and Newco
execute and deliver the OSA.

 

2.5.2        On the Completion Date, Sellers shall procure that BPZ E&P, and the
Buyer shall procure that Newco, shall ratify the OSA.

 

2.6.          Guarantees

 

2.6.1        On the Signing Date:

 

2.6.1.1.             The Buyer shall deliver to Sellers the Buyer Guarantee duly
executed by Buyer Guarantor, along with a certificate duly executed by the
secretary or any assistant secretary of the Buyer Guarantor (i) attaching and
certifying on behalf of the Buyer Guarantor complete and correct copies of the
resolutions of the Board of Directors of the Buyer Guarantor authorizing the
execution, delivery, and performance of the Buyer Guarantee, and (ii) certifying
on behalf of the Buyer Guarantor the incumbency of each officer of the Buyer
Guarantor executing the Buyer Guarantee; and

 

13

--------------------------------------------------------------------------------


 

2.6.1.2.           The Sellers shall deliver to Buyer the Seller Guarantee duly
executed by Seller Guarantor along with a certificate duly executed by the
secretary or any assistant secretary of the Seller Guarantor (i) attaching and
certifying on behalf of the Seller Guarantor complete and correct copies of the
resolutions of the Board of Directors of the Seller Guarantor authorizing the
execution, delivery, and performance of the Seller Guarantee, and (ii)
certifying on behalf of the Seller Guarantor the incumbency of each officer of
the Seller Guarantor executing the Seller Guarantee.

 

2.6.2        From and after the Signing Date, Seller shall procure that the
Seller Guarantee be at all times maintained and in full force and effect, and
that Seller Guarantor satisfy all of its obligations thereunder.

 

2.6.3        From and after the Signing Date, Buyer shall procure that the Buyer
Guarantee be at all times maintained and in full force and effect, and that
Buyer Guarantor satisfy all of its obligations thereunder.

 

2.7.          Security Agreements

 

On the Signing Date, the Sellers and the applicable Sellers’ Affiliates, and the
Buyer and the applicable Buyer’s Affiliates, shall execute and deliver the
Security Agreements, and after the Signing Date such Security Agreements shall
be formalized as required by the laws of the State.

 

2.8.          Binding Effect

 

From the Signing Date, the Parties shall be bound to fully perform their
respective obligations in accordance with this Agreement; provided that the
Parties expressly agree that unless and until Completion has occurred, Buyer
will have no right, title or interest, whether equitable or otherwise, in the
Shares, the Spin-off DOT, the License, Newco or any other Assets, save to the
extent provided in the Security Agreements.

 

SECTION 3 - WARRANTIES

 

3.1.          Sellers’ Warranties

 

Each of Sellers jointly and severally warrants to the Buyer in the terms of the
Sellers’ Warranties contained in Section 3.1.1 to Section 3.1.40, on the Signing
Date and on the Completion Date, as applicable, unless otherwise provided and
subject to the provisions of this Agreement and in particular the exclusions and
limitations in Section 9.

 

CATEGORY 1

 

3.1.1      Each Seller and each Sellers’ Affiliate has all requisite corporate
power and authority (including approval of its board of directors) and has taken
all necessary action to authorize, execute, enter into and deliver this
Agreement, the Security Agreements, the Associated Agreements and the Seller
Guarantee, to perform its obligations under this Agreement, the Security
Agreements, the Associated

 

14

--------------------------------------------------------------------------------


 

Agreements and the Seller Guarantee, to consummate the transactions contemplated
by this Agreement, the Security Agreements, the Associated Agreements and the
Seller Guarantee, and to cause its Affiliates (including Newco prior to the
Completion Date) to perform their respective obligations under this Agreement,
the Security Agreements, the Associated Agreements and the Seller Guarantee, the
License and any other agreements contemplated by this Agreement, the Security
Agreements, the Associated Agreements and the Seller Guarantee.

 

3.1.2      As of the Completion Date, Sellers shall be the legal and beneficial
owner of all of the issued and outstanding equity capital of Newco as set forth
in Schedule 3.1.2, and Sellers shall have good and marketable title to such
Shares free and clear of all liens and encumbrances except those of the Buyer
arising pursuant to this Agreement, and no Person other than the Buyer under
this Agreement shall have any agreement or option or any right capable of
becoming an agreement or option for the purchase from the Sellers of any of the
Shares of Newco, and no Person shall have any agreement or option or any right
capable of becoming an agreement or option, including convertible securities,
warrants or convertible obligations of any nature, for the purchase,
subscription or issuance of any unissued shares of Newco from Sellers.

 

CATEGORY 2

 

3.1.3      As of the Signing Date this Agreement, the Security Agreements, the
Associated Agreements and the Seller Guarantee have been (and the documents
required to be signed and delivered by Sellers or the Sellers’ Affiliates at
Completion will be) duly signed and delivered by Sellers or the Sellers’
Affiliates (as applicable) and constitute legal, valid, binding and enforceable
obligations as against Sellers or Sellers’ Affiliates, as applicable, in
accordance with their terms.

 

3.1.4      The execution, delivery, and performance of this Agreement by
Sellers, the consummation of the transactions contemplated by this Agreement,
and the compliance by Sellers or Sellers’ Affiliates with the provisions of this
Agreement will not:

 

3.1.4.1.         violate any provision of the certificate of incorporation,
memorandum and articles of association, bylaws or other formation and governing
documents of Sellers or Sellers’ Affiliates;

 

3.1.4.2.         materially violate any laws applicable to Sellers or Sellers’
Affiliates or the Assets or the Shares; or

 

3.1.4.3.         materially violate any judgment, order, ruling, or decree
applicable to Sellers, Sellers’ Affiliates, the Shares or the Assets.

 

3.1.5      Except as provided on Schedule 3.1.5, there are no Actions pending,
or to Sellers’ knowledge threatened, against Sellers or Sellers’ Affiliates,
which are reasonably

 

15

--------------------------------------------------------------------------------


 

likely to impair materially the Sellers’ or the Sellers’ Affiliates’ ability to
perform its obligations under any of this Agreement, the Associated Agreements,
the Security Agreements or the Seller Guarantee.

 

3.1.6      Except as provided on Schedule 3.1.6, no act or omission of Sellers,
Sellers’ Affiliates or BPZ E&P, or Newco has occurred which would entitle the
Government to terminate the License, and no notice has been received by Sellers,
Newco, or BPZ E&P from the Government of any intention to terminate the License.

 

3.1.7      On the Signing Date, BPZ E&P is the: (a) legal and beneficial holder
of a 100% Participating Interest in the License, (b) legal and beneficial holder
of a 100% undivided interest in the Contracts and (c) legal and beneficial owner
of a 100% undivided interest in the Assets excluding the License and the
Contracts. On the Completion Date Newco will be the: (a) legal and beneficial
holder of a 49% Participating Interest in the License, (b) legal and beneficial
holder of a 49% undivided interest in the Contracts and (c) legal and beneficial
owner of a 49% undivided interest in the Assets excluding the License and the
Contracts, in each case free and clear of all overriding royalty interests,
carried interests, net profit interests, mortgages, charges, pledges, liens,
options, pre-emptive rights (such as preferential purchase rights and rights of
first refusal) and other claims, demands, court orders or judgments, arbitral
awards, administrative orders, or encumbrances of any kind other than (i)
royalties or other entitlements of the Government pursuant to the laws and
regulations of the State, (ii) amounts for materials and services provided in
connection with petroleum operations under the License, which are not yet due,
and (iii) those arising from the transactions contemplated by this Agreement or
the Associated Agreements.

 

CATEGORY 3

 

3.1.8      Each Seller and each Sellers’ Affiliate is duly qualified to own or
lease its properties and assets and carry on its business and is up to date with
all its filings required to be made in each jurisdiction in which the nature of
the business conducted by it or the character of properties or assets owned or
leased by it make such qualification necessary.

 

3.1.9      The execution, delivery, and performance of this Agreement by
Sellers, the consummation of the transactions contemplated by this Agreement,
and the compliance by Sellers or Sellers’ Affiliates with the provisions of this
Agreement will not result in a default with due notice or lapse of time or both,
or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation, or acceleration under any material note, bond,
mortgage, indenture, license, or agreement to which Sellers or Sellers’
Affiliates are party or by which Sellers, Sellers’ Affiliates, the Shares or the
Assets are bound.

 

16

--------------------------------------------------------------------------------


 

3.1.10    Sellers and Sellers’ Affiliates have been represented by legal counsel
in the preparation, review and/or negotiation of this Agreement and the
documents contemplated by this Agreement to which they are party.

 

3.1.11    The Sellers and Sellers’ Affiliates have not incurred any obligation
or liability, contingent or otherwise, for brokers’ or finders’ fees in respect
of this transaction for which the Buyer or Newco shall have any obligation or
liability.

 

3.1.12    There are no other terms and conditions applicable to the License
other than those set out in the copy of the License given to Buyer and those set
out in the laws of the State.

 

3.1.13    Except as set out in Schedule 3.1.13, with respect to the Assets and
the Sellers’ and the Sellers’ Affiliates’ interest in the Assets, there are no
Actions pending, or to Sellers’ knowledge threatened.

 

3.1.14    As of the Signing Date BPZ E&P is the Contractor under the License and
all operations under the License have been performed in all material respects in
compliance with the terms and conditions of the License and the laws of the
State, including but not limited to the laws and regulations of the State
pertaining to health, safety and protection of the environment.

 

3.1.15    All work programs and financial commitments in effect on the Signing
Date under the License are specified in Schedule 3.1.15 to this Agreement. Other
than work to be performed in the ordinary course of business on the Area, or any
work or other obligations, which by the terms of such work programs or financial
commitments, are to be performed or satisfied after the Signing Date, there are
no outstanding work or other obligations required to be performed or satisfied
in respect of the License.

 

3.1.16    All royalties, bonuses, taxes, license fees and other amounts under
the terms and conditions of the License or the laws of the State in respect of
the License have been properly and fully paid in a timely manner or will be so
paid when due.

 

3.1.17    The Records in respect of the Assets are true, correct and complete in
all material respects and have been kept in a manner consistent with past
practices and in compliance with the terms and conditions of the License and
applicable law. Sellers and Sellers’ Affiliates has provided Buyer access to all
material Records.

 

3.1.18    Except as set out in Schedule 3.1.18:

 

3.1.18.1.           no demands, orders, notices or directives have been issued
by the Government and received by Sellers or Sellers’ Affiliates or of which
Sellers or Sellers’ Affiliates have knowledge by Sellers’ Affiliates and no
claims have been made by the Government or, to Sellers’ knowledge, any other
person or entity in respect of environmental matters (including allegations of
environmental contamination, non-compliance with abandonment and reclamation

 

17

--------------------------------------------------------------------------------


 

obligations or non-compliance with any applicable laws or regulations pertaining
to health, safety and the environment) in connection with the Assets; and

 

3.1.18.2.           there are no circumstances existing as at the Signing Date
which Sellers reasonably believe are likely to result in any such orders,
notices, directives or claims being issued or made.

 

3.1.19    As of the Signing Date the authorized and issued equity capital of
Newco consists of one hundred (100) Participating Units. As of the Completion
Date, Newco shall have the number of Participating Units contemplated by the
Step Plan and Transfer Memorandum. Newco has no subsidiaries and does not hold
securities or other ownership, equity or proprietary interests in any other
Person.

 

3.1.20    Newco is not a party to any management or consulting agreement or
other similar arrangement with its directors, officers, consultants or others
for which the Buyer or Newco will have any liability after Completion. A true
list of all of the officers and attorneys in fact of Newco is set out in
Schedule 3.1.20.

 

3.1.21    The corporate records of Newco shall be complete and accurate in all
material respects and have been maintained and will be maintained from their
creation until Completion in accordance with prudent business practices.

 

3.1.22    Immediately prior to Registration of the Share Transfer DOT, Newco is
in compliance with applicable law and has not received or delivered any written
notices of non-compliance or alleged non-compliance of any provisions of
applicable law.

 

3.1.23    Newco has filed, or will prior to Completion file, all tax returns
required to be filed under applicable law prior to Completion, and Newco has
made materially complete and accurate disclosure in all tax returns filed by
each and in all materials accompanying such tax returns.

 

3.1.24    All income Taxes and all ad valorem, property, production, severance
and similar Taxes and assessments based on or measured by Newco’s interest in
the Assets, or the production from the License or the Area, or the receipt of
proceeds therefrom, payable by Newco have been properly paid and discharged and
prior to Completion will be paid when due, in respect of Sellers, BPZ E&P,
and/or Newco, other than those being contested in good faith for which adequate
reserves have been provided.

 

3.1.25    There are no Actions, audits or assessments now subsisting against
Newco in respect of Taxes paid or payable by Newco.

 

3.1.26    There are no matters which are the subject of any agreement with
Government relating to claims for additional Taxes from Newco, and nor, to the
knowledge of the Sellers, are any such matters under discussion with such
Government.

 

18

--------------------------------------------------------------------------------


 

3.1.27    There are no agreements, waivers or other arrangements providing for
an extension of time with respect to the assessment or reassessment of any tax
or the filing of any tax returns by, or the payment of any Tax by, or levy of
any governmental charge against Newco.

 

3.1.28    There are no active areas of mutual interest or areas of exclusion
provisions applicable to the License.

 

3.1.29    Save as may be required by the License, Newco is not obligated by
virtue of a prepayment, gas balancing, or other arrangement under any contract
to make any production payment, refund of production payment, or delivery of
petroleum substances produced from the Assets to any person at some future time
without receiving in due course (and being entitled to retain) full payment
therefor at current market prices or contract prices.

 

3.1.30    Since the Effective Date and except as contemplated hereunder, Newco
has not:

 

3.1.30.1.           declared, authorized, paid or made any dividend or other
distribution to any shareholder, director, officer or employee, whether in cash,
shares or otherwise;

 

3.1.30.2.           made any change in its accounting principles and practices;

 

3.1.30.3.           granted any power of attorney;

 

3.1.30.4.           guaranteed, or agreed to guarantee, the obligations of any
party;

 

3.1.30.5.           reduced its stated capital in any manner;

 

3.1.30.6.           purchased, acquired, cancelled or redeemed, or agreed to
purchase, acquire, cancel or redeem, any outstanding Participating Units; or

 

3.1.30.7.           authorized or paid any bonus or similar payment not in the
ordinary course of business to the general manager.

 

3.1.31    Except as contemplated by the Step Plan and Transfer Memorandum and
this Agreement, there shall exist no shareholder or other agreement in effect
which affects the transferability of the Shares and Newco is not a party to any
voting trust agreement, unanimous shareholders agreement, “share pooling”
agreement or other contract, agreement, arrangement, commitment, plan or
understanding restricting or otherwise relating to voting or dividend rights
with respect to the Shares.

 

3.1.32    Each Seller and each Sellers’ Affiliate is duly organized and validly
existing under its governing jurisdiction. To the extent required, each Seller
and BPZ E&P is qualified to conduct business in each jurisdiction where it is
necessary to be qualified to perform the License.

 

19

--------------------------------------------------------------------------------


 

3.1.33    None of Sellers, Sellers’ Affiliates or their respective directors,
officers, employees or agents, has made, offered, or authorized any payment,
gift, promise or other advantage, in connection with the Assets or Shares or the
transactions contemplated by this Agreement, whether directly or indirectly
through any person or entity, to or for the use or benefit of any public
official (which for these purposes means any Person holding a legislative,
administrative or judicial office, including any person or entity employed by or
acting on behalf of a public agency, a public enterprise or a public
international organization) or any political party or political party official
or candidate for office, where such payment, gift or promise would violate:

 

3.1.33.1.            the applicable laws of the country of its operations; or

 

3.1.33.2.            the laws of the country of formation of a Seller Party or
its principal place of business.

 

The foregoing warranties do not apply to any facilitating or expediting payment
to secure the performance of routine Government action. Routine Government
action, for purposes of this Section 3.1.33, shall not include, among other
things, Government action regarding the terms, award or continuation of the
License or approval of the transactions contemplated by this Agreement.

 

3.1.34    On the Signing Date, Newco has no assets or liabilities except for
paid-in capital and any liabilities arising pursuant to applicable law.

 

3.1.35    On the Completion Date, the only assets and liabilities of Newco shall
be those arising pursuant to the ownership of the Participating Interest, those
arising pursuant to the Spin-off, paid-in capital, and those arising pursuant to
applicable law.

 

3.1.36    On the Completion Date, Newco:

 

3.1.36.1.           is duly organized or continued and validly existing under
the laws of its governing jurisdiction;

 

3.1.36.2.           shall have all necessary corporate power and authority to
own or lease its properties and assets and to carry on its business as now being
conducted by it; and

 

3.1.36.3.           shall be duly qualified to own or lease its properties and
assets and to carry on its business and is up to date with all of its filings
required to be made in each jurisdiction in which the nature of the business
conducted by it or the character of the properties and assets owned or leased by
it makes such qualification necessary.

 

3.1.37    Approval of the shareholders of the Seller Guarantor of the
transactions contemplated by this Agreement, the Security Agreements, the
Associated Agreements, and the Seller Guarantee is not required.

 

20

--------------------------------------------------------------------------------


 

3.1.38    As of Completion BPZ E&P has complied in all material respects with
all applicable employment and labor laws of the State.

 

3.1.39    Set forth on Schedule 3.1.39 is a true and complete list of all
executory Contracts relating to the License to which BPZ E&P is party that:
(a) involve payments by BPZ E&P of $1,000,000.00 or more per annum, or (b) are
with a counterparty that is an Affiliate of BPZ E&P.

 

3.1.40    To Sellers’ knowledge, Sellers have provided to Buyer all documents
and information in existence which were requested in writing by Buyer with
respect to the License, Assets and transactions contemplated by this Agreement.

 

3.2.          Buyer’s Warranties

 

Buyer warrants to Sellers, on the Signing Date and on the Completion Date, as
applicable, unless otherwise provided:

 

3.2.1      Each of Buyer, Buyer Guarantor and PRE Lender is duly organized and
validly existing under the laws of the country where it is organized. To the
extent required, Buyer is qualified to conduct business in each jurisdiction
where it is necessary to be qualified to perform the License.

 

3.2.2      Each of Buyer, Buyer Guarantor and PRE Lender has all requisite
corporate power and authority (including approval of its board of directors) to
enter into this Agreement, the Buyer Guarantee, and the Associated Agreements,
to perform its obligations under this Agreement, the Buyer Guarantee, and the
Associated Agreements, to consummate the transactions contemplated by this
Agreement, the Buyer Guarantee, and the Associated Agreements, to perform the
agreements contemplated by this Agreement, and to cause its Affiliates to
perform their respective obligations under this Agreement, the License and the
agreements contemplated by this Agreement, including the Associated Agreements
and the Buyer Guarantee.

 

3.2.3      This Agreement, the Buyer Guarantee and the Associated Agreements
have been duly signed and delivered by Buyer, Buyer Guarantor and PRE Lender, as
applicable, and constitute legal, valid and binding obligations of Buyer, Buyer
Guarantor and PRE Lender, as applicable. All documents required to be signed and
delivered by Buyer, Buyer Guarantor and PRE Lender at Completion will be duly
signed and delivered. This Agreement, the Buyer Guarantee and the Associated
Agreements constitute at the time of their execution and at the Completion Date
such documents will constitute, the valid and binding obligations of Buyer and
Buyer Guarantor enforceable against Buyer and Buyer Guarantor in accordance with
their terms.

 

3.2.4      The execution, delivery, and performance of this Agreement by Buyer
and PRE Lender, the consummation of the transactions contemplated by this
Agreement, and the compliance by Buyer, PRE Lender, or Buyer Guarantor with the
provisions of this Agreement will not:

 

21

--------------------------------------------------------------------------------


 

3.2.4.1.          violate any provision of the certificate of incorporation,
memorandum and articles of association, bylaws or other formation and governing
documents of Buyer, PRE Lender or Buyer Guarantor;

 

3.2.4.2.          materially violate any laws applicable to Buyer, PRE Lender or
Buyer Guarantor;

 

3.2.4.3.          materially violate any judgment, order, ruling, or decree
applicable to Buyer, PRE Lender or Buyer Guarantor; or

 

3.2.4.4.          result in a default with due notice or lapse of time or both,
or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation, or acceleration under any material note, bond,
mortgage, indenture, license, or agreement to which Buyer, PRE Lender or Buyer
Guarantor are party or by which Buyer, PRE Lender or Buyer Guarantor are bound.

 

3.2.5      There are no Actions pending, or to Buyer’s knowledge, threatened
against Buyer or any Affiliate of Buyer, which are reasonably likely to impair
materially Buyer’s, PRE Lender’s or Buyer Guarantor’s ability to perform its
obligations under this Agreement or the Associated Agreements or the Buyer
Guarantee.

 

3.2.6      None of Buyer, its Affiliates or their respective directors,
officers, employees or agents, has made, offered, or authorized any payment,
gift, promise or other advantage, in connection with the Assets or the
transactions contemplated by this Agreement, whether directly or indirectly
through any other person or entity, to or for the use or benefit of any public
official (which for these purposes means any Person holding a legislative,
administrative or judicial office, including any person or entity employed by or
acting on behalf of a public agency, a public enterprise or a public
international organization) or any political party or political party official
or candidate for office, where such payment, gift or promise would violate:

 

3.2.6.1.          the applicable laws of the country of its operations;

 

3.2.6.2.          the laws of the country of formation of Buyer, Buyer
Guarantor, PRE Lender, or their respective principal place of business; or

 

3.2.6.3.          the laws of the United States of America.

 

The foregoing warranties do not apply to any facilitating or expediting payment
to secure the performance of routine Government action. Routine Government
action, for purposes of this Section 3.2.6, shall not include, among other
things, Government action regarding the terms, award or continuation of the
License or approval of the transactions contemplated by this Agreement.

 

22

--------------------------------------------------------------------------------


 

3.2.7      Each of Buyer, PRE Lender and Buyer Guarantor has been represented by
legal counsel in the preparation, review and/or negotiation of this Agreement
and the documents contemplated by this Agreement.

 

3.2.8      Buyer has and will make available to its Affiliates the technical
capability, personnel and resources to fulfill the obligations of Buyer and its
Affiliates under this Agreement and the agreements contemplated by this
Agreement.

 

3.2.9      Buyer, PRE Lender and Buyer Guarantor have not incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
in respect of this transaction for which the Sellers or Sellers’ Affiliates
shall have any obligation or liability.

 

3.2.10    Neither Buyer Guarantor nor PRE Lender requires shareholder approval
in order to execute or deliver the Buyer Guarantee or this Agreement.

 

3.2.11   Buyer acknowledges and confirms that:

 

3.2.11.1.          To the Buyer’s knowledge, Sellers have made available to
Buyer and Buyer Guarantor all diligence materials pertaining to the Shares,
Newco and the Assets which Buyer and Buyer Guarantor have requested; and

 

3.2.11.2.          Except as set out in Schedule 3.2.11, none of the Senior
Supervisory Personnel of Buyer, Buyer Guarantor, PRE Lender or Buyer’s Operating
Affiliates have any knowledge of any breach by Sellers of any of Sellers’
Warranties or covenants, or of any facts or circumstances which could reasonably
be expected to have a material adverse effect on the financial condition of
Buyer, PRE Lender, Buyer Guarantor or their respective Affiliates (including,
from Completion, Newco).

 

3.2.11.3.          The Senior Supervisory Personnel of Buyer, Buyer Guarantor,
PRE Lender and their respective Affiliates are reasonably familiar with the laws
of the State applicable to the License, and none of the Senior Supervisory
Personnel of Buyer, Buyer Guarantor, PRE Lender or any of their respective
Affiliates have knowledge of any facts or circumstances which would be
reasonably likely to result in Pacific Rubiales Energy Corp. failing to qualify
under the laws of the State as an oil company or being rejected as a replacement
corporate guarantor of Newco’s obligations under the License.

 

3.3.          No Implied Representations or Warranties

 

3.3.1      Except for the Sellers’ Warranties made in Section 3.1, Sellers and
Sellers’ Affiliates as applicable, make no, and disclaim any, representation or
warranty of any kind, express, implied, statutory, or otherwise, including any
representation or warranty as to (i) title of the Assets, (ii) merchantability
of the Assets, (iii) fitness

 

23

--------------------------------------------------------------------------------


 

of the Assets for any particular purpose, (iv) conformity of the Assets to
descriptions, models or samples of materials, (v) accuracy or completeness of
any Records, or any other reports, studies, materials, statements or information
furnished or made available to Buyer, (vi) assumptions, estimates, projections,
forecasts, evaluations or opinions relating to prices or quality or quantity of
Hydrocarbons (if any) attributable to the Assets, or the ability or potential of
the Assets to produce Hydrocarbons, or (vii) translations of any of the
foregoing.

 

3.3.2      Buyer has entered into this Agreement in reliance only on the
Sellers’ Warranties set out in Section 3.1 and the Buyer’s own independent
evaluation of the Assets and the Hydrocarbons potential of the Area, and not in
reliance on any assumptions, estimates, projections, forecasts, evaluations or
opinions of Sellers, their respective Affiliates or any of their representatives
or advisors, Buyer acknowledges that it has not been induced to enter into this
Agreement by, and that it does not in connection with this Agreement or its
subject matter rely on, any representation, warranty, promise or assurance by
the Sellers or any other person other than those contained in this Agreement.
The Buyer agrees that, subject only to Section 9, it shall have no right or
remedy in respect of, and shall not in connection with any claim arising in
relation to this Agreement, or its subject matter plead or assert the making or
existence of, any representation, warranty, promise or assurance by the Sellers
or its directors, employees or advisers save for those herein contained in
respect of which the Buyer shall have no right to rescind or terminate this
Agreement (except as provided in Section 10.2) Buyer specifically acknowledges
and accepts the disclaimer set out in Section 3.3.1.

 

SECTION 4 - COVENANTS DURING THE INTERIM PERIOD

 

4.1.          Access to Information

 

During the Interim Period, Sellers shall procure that BPZ E&P provides the
Buyer, the Buyer Guarantor, and the Buyer Operating Affiliates access to the
Assets and the right to copy at Buyer’s expense any of the Records (in their
current language and format), but only to the extent that Sellers and its
Affiliates may do so without violating any confidentiality obligations to any
third person or entity and to the extent that Sellers and their respective
Affiliates has or are able to obtain through good faith attempts the authority
to grant such access without breaching any restriction binding on Sellers or
their respective Affiliates. On reasonable prior notice and subject to Sellers’
right to have representatives present, Sellers shall permit Buyer and Buyer’s
Affiliates to meet with Sellers’ and their Affiliates’ employees, consultants,
accountants and attorneys, or other authorized representatives who are familiar
with the Assets. Such access by Buyer shall be limited to Sellers’ normal
business hours, and Buyer’s investigation shall be conducted in a manner that
reasonably minimizes interference with the operation of the Assets.

 

4.2.          Satisfaction of Conditions

 

During the Interim Period, the Buyer Parties shall use their commercially
reasonable endeavours to do all actions within their power to ensure that the
Seller Parties’ Conditions Precedent, and the Seller Parties shall use their
commercially reasonably endeavours to do all actions within

 

24

--------------------------------------------------------------------------------


 

their power to ensure that the Buyer Parties’ Conditions Precedent, are
satisfied as soon as is reasonably practicable, and each Party shall not take
any action, nor fail to take any action, that would result in a breach of any of
the Warranties.

 

4.3.          Material Events

 

4.3.1      During the Interim Period, each Party shall promptly notify the other
Party in writing if such Party becomes aware of any fact or circumstance that
makes, or could reasonably be expected to make, inaccurate, incomplete,
unfulfilled or misleading any Warranty, or undertaking given by such Party under
this Agreement.

 

4.3.2      During the Interim Period, except for the transactions contemplated
in Section 2 and the Spin-off and those transfers to Affiliates described in
Attachment G, or operations in the ordinary course of business pursuant to this
Section 4, the Sellers shall ensure that BPZ E&P shall not sell, assign or
otherwise dispose of any of its rights, interests or obligations under the
License, or the other Assets, without the prior written consent of Buyer.

 

4.3.3      During the Interim Period, to the extent not already required by the
JOA, Sellers shall as soon as reasonably practicable upon receipt of the notice
or upon knowledge of the event or condition, as applicable, notify Buyer of, and
with respect to any notice or correspondence provide a true copy to the Buyer
with respect to:

 

4.3.3.1.          Any notice of default under the License or of any action to
alter (except with respect to the transactions contemplated in Section 2),
terminate, or rescind or procure a judicial reformation of the License that is
received or given by Seller or Sellers’ Affiliates;

 

4.3.3.2.          Any notice of any pending or threatened claim, suit or action
relating to the Assets or the Shares;

 

4.3.3.3.          Any notice or correspondence from the Government in respect of
the License and the transactions contemplated hereby; and

 

4.3.3.4.          Any event or condition between the Signing Date and the
Completion Date that has or could reasonably be expected to have a material
adverse effect on the financial condition or results of operations of the
Assets, or on any of the conditions to Buyer’s obligation to purchase the
Shares, or on the Shares.

 

4.4.          Tax Matters

 

4.4.1      Except as otherwise provided in Section 8, the Sellers shall be
responsible for all Peruvian Taxes based on or measured by income, profits or
capital gains attributable to any period of time before or at the Completion
Date, or in the case of capital gains only before or at the Payment Date, any
Peruvian Taxes arising as

 

25

--------------------------------------------------------------------------------


 

a result of the Sellers gain, if any, recognized on the transfer of the Shares,
or the transfer of the Assets pursuant to the Spin-off or the transactions
specified in Section 8 hereof, and any interest, fines and penalties assessed
after the Completion Date that may be originated with regard to the transfer of
the Shares, or the transfer of the Assets pursuant to the Spin-off or the
transactions specified in Section 8 hereof.

 

4.4.2        BPZ E&P shall file all returns and handle payment to the
appropriate Government authority of all Taxes with respect to the Assets which
Taxes, for which it is regarded as taxpayer required to be paid prior to the
Completion Date.

 

4.5.          Confidentiality

 

Until the Completion Date, Buyer shall keep confidential and not disclose, and
shall cause its Affiliates, and their respective directors, officers, employees,
consultants and representatives to keep confidential and not disclose, any
information relating to the Shares or the Assets or the transactions
contemplated hereby, including the identity of the Buyer, except as required by
applicable law or the applicable rules of any stock exchange to which Buyer or
its Affiliates are subject, and except for information that is available to the
public on the Signing Date or thereafter becomes available to the public, other
than as a result of a breach of this Section 4.5. The provisions of this
Section shall survive the termination of this Agreement. Nothing in this
Section 4.5 shall limit Buyer’s confidentiality obligations under that certain
Confidentiality Agreement dated August 12, 2010 between Sellers and Buyer as
amended.

 

4.6.          Reserved

 

4.7.          Covenants

 

4.7.1        During the Interim Period, save as contemplated in this Agreement,
the Sellers shall procure that BPZ E&P shall:

 

4.7.1.1.             operate the Assets in accordance with the terms of the JOA,
and shall accordingly perform and procure the performance in all material
respects of all its activities and obligations in relation to the License in the
ordinary and usual course of business and in accordance with international good
oilfield practices under the supervision of a transition committee which shall:
(i) be integrated and composed of, (ii) follow the decision making rules and
procedures, and (iii) have the same powers and duties, as those contemplated for
the Operating Committee under the JOA as in effect during the Interim Period
pursuant to Section 4.8;

 

4.7.1.2.             not transfer nor assign, nor enter into any agreement or
arrangement for the transfer or assignment of any rights or obligations in
respect of the License;

 

4.7.1.3.             cause Newco to fulfill all of its material obligations,
including corporate, tax and contractual obligations, if any;

 

26

--------------------------------------------------------------------------------


 

4.7.1.4.             not grant to or negotiate with any person other than Buyer
any right to acquire any interests in the License, the Shares nor any material
Assets;

 

4.7.1.5.             ensure that Newco does not acquire any material assets, or
employees, or incur any liabilities or undertake any activities, except for the
Participating Interest and except, in each case, as otherwise contemplated by
this Agreement;

 

4.7.1.6.             not assign, transfer, convey, pledge, mortgage, charge,
create any encumbrance with respect to or that in any way affect any of the
Assets, including discussions or negotiations in respect thereof; and

 

4.7.1.7.             not assign, transfer, convey, pledge, mortgage, charge,
create any Encumbrance with respect to or that in any way adversely affects any
of the Shares or any of the right, title and interest of Sellers in and to the
Shares.

 

4.8.          JOA During the Interim Period

 

4.8.1        During the Interim Period, the JOA (other than Article 5.1(B) of
the JOA, and any references in the JOA to the delegation of duties contemplated
by Article 5.1(B) thereof under the OSA to Technical Operations Manager) shall
be deemed to be in effect in accordance with the remaining provisions of this
Section as if they were set out in full herein mutatis mutandis. To that end
during the Interim Period:

 

4.8.1.1.             Except for tax purposes, Sellers and Buyer shall be deemed
to be the parties to such interim JOA for all purposes and shall abide by the
terms of same;

 

4.8.1.2.             References in the JOA to a Participating Interest shall be
construed as a deemed interest only and for this purpose Buyer shall be treated
as though it owns a forty-nine percent (49%) Participating Interest;

 

4.8.1.3.             the Operating Committee under the JOA shall be deemed by
the Parties to have the power and duty to authorize and supervise Joint
Operations that are necessary or desirable to perform the Committed Work Program
and/or to fulfill the License and properly explore and exploit the Area in
accordance with such interim JOA and in a manner appropriate in the
circumstances;

 

4.8.1.4.             the Operating Committee shall be composed of four members,
two appointed by Sellers and two appointed by Buyer;

 

27

--------------------------------------------------------------------------------


 

4.8.1.5.             the Committed Work Program shall be deemed to be the
approved multi-year Work Program and Budget; and

 

4.8.1.6.             BPZ E&P shall be deemed to be the Operator under the
License, shall have all of the rights, functions and duties of Operator, shall
have charge of Joint Operations and shall conduct all Joint Operations in
accordance with the approved Work Programs and Budgets.

 

4.8.2        If the Termination Date occurs, this Section 4.8 shall survive the
termination of this Agreement until such time as all claims made under the terms
of the JOA existing at the time of (as implemented by this Section 4.8)
termination of this Agreement are finally determined.

 

4.8.3        For the avoidance of doubt, references in this Agreement to “JOA”
herein in Sections other than Sections 2.3.2, 6.2.1.2, 7.1.2.6 and 7.1.3.1 shall
be references to the JOA as implemented or deemed implemented by this
Section 4.8.

 

4.9.          Certain Employee Matters

 

From the Signing Date the Buyer and Sellers shall negotiate in good faith
regarding the terms of a side letter with respect to the transfer of BPZ E&P
employees to Newco in conformity with Section 11.

 

4.10.        Qualification of Pacific Rubiales Energy Corp.

 

Upon receipt from Sellers of a copy of Sellers’ notice to Perupetro S.A. of its
intention to sell the Shares to Buyer, Buyer shall at its sole cost and expense
promptly and in good faith submit to Perupetro S.A. all required documentation
and information regarding Pacific Rubiales Energy Corp.’s legal, financial and
technical capacity to be (a) qualified under the laws of the State as an oil
company and (b) become party to the License as Newco’s corporate guarantor
thereunder, in each case in accordance with the laws of the State, and during
the Interim Period. Buyer shall act diligently and comply with any and all of
Perupetro S.A.’s requests and take such other actions and provide such other
information as may be reasonably necessary to expedite the qualification and
License amendment process, in order that such qualification and amendment shall
successfully concluded as quickly as possible in accordance with the laws of the
State.

 

4.11.        Transition Plan

 

After the Signing Date, Buyer shall prepare a written plan for the
implementation of the transactions contemplated by the OSA (the Transition
Plan), and Sellers shall use commercially reasonable efforts to cooperate with
such efforts, as reasonably requested by Buyer. Approval of the Transition Plan
by the Operating Committee under the JOA shall be a condition precedent to
certain actions under the OSA.

 

28

--------------------------------------------------------------------------------


 

SECTION 5 - CONDITIONS TO COMPLETION

 

5.1.          Seller Parties’ Conditions Precedent

 

The obligations of the Seller Parties to proceed to Completion are subject to
each of the following conditions (Seller Parties’ Conditions Precedent) being
satisfied or waived (except for Sections 5.1.1 and 5.1.5, which must be
satisfied and cannot be waived) on or prior to the Completion Date:

 

5.1.1        Consents and Approvals. All consents and approvals of any third
person or entity, including the Government, necessary to effect the transactions
contemplated by this Agreement shall have been granted, including all consents
and approvals required under the License and applicable law to effect the
transfers contemplated by Section 2.2. Such required consents and approvals are
shown on Attachment I.

 

5.1.2        Warranties. Warranties of Buyer set out in Section 3.2 shall be
true and correct in all material respects on the date of the Signing Date and on
the Completion Date as though made on and as of the Completion Date (after
giving effect to the transactions contemplated by Section 2, as applicable),
other than Warranties that refer to a specified date, which need only be true
and correct on and as of such specified date.

 

5.1.3        Covenants. Buyer Parties shall have performed and observed, in all
material respects, all obligations, covenants and agreements to be performed or
observed by such Buyer Parties under this Agreement prior to or on the
Completion Date.

 

5.1.4        No Actions. On the Completion Date, no suit, action, or other
proceeding (excluding any such matter initiated by such Seller Party or any of
its Affiliates), shall be pending or threatened against seeking to enjoin or
restrain the consummation of the transactions contemplated by this Agreement or
recover substantial damages from such Seller Party or any of its Affiliates
resulting from any such suit, action or other proceeding.

 

5.1.5        No Material Adverse Change. There has not been a Material Adverse
Change.

 

5.1.6        Spin-off. The Spin-off as described in the Step Plan and Transfer
Memorandum shall have been completed prior to Completion.

 

5.1.7        Completion Deliverables. All deliverables required pursuant to
Section 7 hereof shall have been delivered by the Buyer Parties
contemporaneously with Completion.

 

5.2.          Buyer Parties’ Conditions Precedent

 

The obligations of the Buyer Parties to proceed to Completion are subject to
each of the following conditions (Buyer Parties’ Conditions Precedent) being
satisfied or waived (except

 

29

--------------------------------------------------------------------------------


 

for Sections 5.2.1 and 5.2.5, which must be satisfied and cannot be waived) on
or prior to the Completion Date:

 

5.2.1        Consents and Approvals. All consents and approvals of any third
person or entity, including the Government, necessary to effect the transactions
contemplated by this Agreement shall have been granted, including all consents
and approvals required under the License and applicable law to effect the
transfers contemplated by Section 2.2. Such required consents and approvals are
shown on Attachment I.

 

5.2.2        Warranties. Category 1 Warranties and Category 2 Warranties of the
Sellers shall be true and correct in all material respects on the Signing Date
and on the Completion Date as though made on and as of the Completion Date
(after giving effect to the transactions contemplated by Section 2, as
applicable), other than Warranties that refer to a specified date, which need
only be true and correct on and as of such specified date.

 

5.2.3        Covenants. Seller Parties shall have performed and observed, in all
material respects, all obligations, covenants and agreements to be performed or
observed by such Seller Parties under this Agreement prior to or on the
Completion Date.

 

5.2.4        No Actions. On the Completion Date, no suit, action, or other
proceeding (excluding any such matter initiated by such Buyer Party or any of
its Affiliates), shall be pending or threatened against seeking to enjoin or
restrain the consummation of the transactions contemplated by this Agreement or
recover substantial damages from such Buyer Party or any of its Affiliates
resulting from any such suit, action or other proceeding.

 

5.2.5        No Material Adverse Change. There has not been a Material Adverse
Change.

 

5.2.6        Completion Deliverables. All deliverables required pursuant to
Section 7 hereof shall have been delivered by the Seller Parties
contemporaneously with Completion.

 

5.2.7        Spin-off. The Spin-off as described in the Step Plan and Transfer
Memorandum shall have been completed prior to Completion.

 

SECTION 6 - SIGNING DATE DELIVERABLES

 

6.1.          Place of Signing

 

Unless otherwise agreed, signing shall take place at 0900 hours, or as soon as
possible thereafter, in Sellers’ counsel’s offices in New York, New York on
April 27, 2012.

 

30

--------------------------------------------------------------------------------


 

6.2.          Deliverables

 

6.2.1        In addition to complying with their other Signing Date obligations
as set forth in this Agreement, on the Signing Date, Sellers shall deliver or
cause to be delivered:

 

6.2.1.1.             the Initial Note, the 49 CEE Note and the 51 CEE Note to
the PRE Lender or its counsel;

 

6.2.1.2.             the JOA, OSA and Carry Agreement each duly executed but
undated by BPZ E&P and Newco;

 

6.2.1.3.             the Seller Guarantee duly executed by Sellers’ Guarantor;

 

6.2.1.4.             the Security Agreements duly executed by Sellers, the
applicable Sellers’ Affiliates, and lenders to such Affiliates;

 

6.2.1.5.             a certificate duly executed by the secretary or any
assistant secretary of each Seller Party dated as of the Signing Date:

 

(a)        attaching and certifying on behalf of such Seller Party complete and
correct copies of the resolutions of the Board of Directors of such Seller Party
authorizing the execution, delivery, and performance by such Seller Party of
this Agreement and the Security Agreements; and

 

(b)        certifying on behalf of such Seller Party the incumbency of each
officer of such Seller Party executing this Agreement and the Security
Agreements;

 

6.2.1.6.             a certificate duly executed by the General Manager of BPZ
E&P and Newco, dated as of the Signing Date:

 

(a)        attaching and certifying on behalf of BPZ E&P and Newco complete and
correct copies of the resolutions of the shareholders of BPZ E&P and Newco
authorizing the execution, delivery, and performance by BPZ E&P and Newco of the
Carry Agreement, the JOA, and the OSA; and

 

(b)        certifying on behalf of BPZ E&P and Newco the incumbency of each
officer of BPZ E&P and Newco executing the Carry Agreement, the JOA, and the
OSA; and

 

6.2.2        At the Signing Date, Buyer shall deliver or cause or procure to be
delivered:

 

6.2.2.1.             by the PRE Lender, the funds representing the Initial Loan,
a loan in an amount equal to that set forth on the initial 51 CEE Statement

 

31

--------------------------------------------------------------------------------


 

and a loan in an amount equal to that set forth in the initial 49 CEE Statement
to the Borrower;

 

6.2.2.2.             the Buyer Guarantee duly executed by Buyer’s Guarantor;

 

6.2.2.3.             the duly executed Security Agreements duly executed by the
applicable Buyer’s Affiliate(s), together with such other instruments and
documents contemplated thereby; and

 

6.2.2.4.             a certificate duly executed by the secretary or any
assistant secretary of each of the Buyer Parties, dated as of the Signing Date:

 

(a)        attaching and certifying on behalf of each of the Buyer Parties
complete and correct copies of the resolutions of the Board of Directors of each
of the Buyer Parties authorizing the execution, delivery, and performance by
each of the Buyer Parties of this Agreement and the Security Agreements; and

 

(b)        certifying on behalf of each of the Buyer Parties the incumbency of
each officer of each of the Buyer Parties executing this Agreement and the
Security Agreements;

 

SECTION 7 - COMPLETION DATE DELIVERABLES

 

7.1.          Deliverables

 

7.1.1        Unless otherwise agreed, Completion shall take place at 0900 hours,
or as soon as possible thereafter, in Sellers’ offices in Houston, Texas on the
Completion Date, it being understood and agreed that certain documents and
instruments contemplated hereby shall be executed and delivered in Lima, Peru
and as specified in Sections 2 and 7.

 

7.1.2        In addition to complying with their other Completion Date
obligations as set forth in this Agreement, at Completion Sellers shall deliver
or cause to be delivered to Buyer:

 

7.1.2.1.             a certified copy of the duly signed and registered Spin-off
DOT;

 

7.1.2.2.             the governing documents and corporate records of Newco as
in effect as of the Completion;

 

7.1.2.3.             a certificate duly executed by an authorized corporate
officer of each Seller Party dated as of the Completion Date, certifying on
behalf of such Seller Party that the conditions set out in Section 5.2 and the
deliverables in Section 6.2.1 have been fulfilled or delivered (as applicable)
and, in the case of the certificates of each

 

32

--------------------------------------------------------------------------------


 

Seller, that the Warranties of each Seller are true and correct in all material
respects;

 

7.1.2.4.             a certificate duly executed by the secretary or any
assistant secretary of each Seller Party, dated as of the Completion Date:

 

(a)        attaching and certifying on behalf of such Seller Party complete and
correct copies of the resolutions of the Board of Directors of such Seller Party
authorizing the execution, delivery, and performance by such Seller Party of
this Agreement and the transactions contemplated by this Agreement; and

 

(b)        certifying on behalf of such Seller Party the incumbency of each
officer of a Seller Party executing this Agreement or any document delivered in
connection with the Completion;

 

7.1.2.5.             a certificate duly executed by an authorized corporate
officer of each Seller, dated as of the Completion Date, certifying on behalf of
such Seller that all employees or secondees of BPZ E&P or any of its Affiliates
to support the operations of the License have been transferred to Newco as
agreed by the Parties subject to Section 11;

 

7.1.2.6.             a resignation and release from Luis Rafael Zoeger Nuñez as
General Manager of Newco;

 

7.1.2.7.             the Final Note, duly executed by the Borrower;

 

7.1.2.8.             such other documents as may reasonably be requested by the
Buyer; and

 

7.1.2.9.             subject to Article 8, evidence of transfers and deliveries
of the Notes contemplated by Section 8.2.1.1.

 

7.1.3        At the Completion Date, Buyer shall deliver or cause to be
delivered to Sellers:

 

7.1.3.1.             by the PRE Lender the funds representing the Final Note to
the Borrower;

 

7.1.3.2.             a certificate duly executed by an authorized corporate
officer of each Buyer Party, dated as of the Completion Date, certifying on
behalf of each Buyer Party that the conditions set out in Section 5.1 and the
deliverables in Section 6.2.2 have been fulfilled or delivered (as applicable)
and in the case of the certificate of the Buyer that the Warranties of the Buyer
are true in all material respects;

 

33

--------------------------------------------------------------------------------


 

7.1.3.3.             a certificate duly executed by the secretary or any
assistant secretary of each Buyer Party, dated as of the Completion Date:

 

(a)        attaching and certifying on behalf of each Buyer Party complete and
correct copies of the resolutions of the Board of Directors of each Buyer Party
authorizing the execution, delivery, and performance by each Buyer Party of this
Agreement and the transactions contemplated by this Agreement; and

 

(b)        certifying on behalf of each Buyer Party the incumbency of each
officer of each Buyer Party executing this Agreement or any document delivered
in connection with the Completion; and

 

7.1.3.4.             such other documents as may be reasonably requested by the
Sellers; and

 

7.1.3.5.             subject to Article 8, evidence of transfers and deliveries
of the Notes contemplated by Section 8.2.1.1.

 

7.1.4        On the Completion Date, (a) Sellers shall procure that BPZ E&P and
BPZ Resources shall, and Buyer shall procure that Newco and Pacific Rubiales
Energy Corp. shall, execute a public deed amending the License to recognize
Newco as a Party to the License with a 49% Participating Interest in the License
and add Pacific Rubiales Energy Corp. as a guarantor of Newco under the License
(the License DOT), (b) the Sellers and the Buyer shall execute a public deed
transferring the Participating Units of Newco from Sellers to Buyer (the
Transfer DOT), (c) Sellers shall procure that BPZ E&P, and Buyer shall procure
that Newco, shall re-execute copies of the JOA, OSA and Carry Agreement, with
the date (which shall be the same as the Completion Date) filled in, which shall
constitute a ratification, and (d) the Sellers and the Buyer shall execute
and/or procure such execution from its Affiliates of any such document required
to be executed in connection with the License in each case as more fully
described in the Step Plan and Transfer Memorandum.

 

7.1.5        If the License DOT does not include Pacific Rubiales Energy Corp.
as the Newco corporate guarantor, once the Supreme Decree approving the Buyer
Guarantor is issued, BPZ E&P, Newco, BPZ Resources and Buyer Guarantor shall
execute the second License DOT, and that date shall become the Completion Date
solely for the purposes of signing the Transfer DOT, as more fully described in
the Step Plan and Transfer Memorandum, provided, however, that notwithstanding
any other provision of this Agreement, in the event that such a two step process
is required, no such approval of Buyer Guarantor shall be a required consent or
approval under Sections 5.1.1 and 5.2.1, and the Parties shall fulfill their
obligations hereunder with regard to the Completion Date as if the Completion
Date had occurred, notwithstanding the lack of such approval.

 

34

--------------------------------------------------------------------------------


 

7.1.6        After the Completion Date, Buyer shall promptly procure that Newco
change its official legal name to remove, and thereafter refrain from using in
any manner, all references to “BPZ” or derivatives thereof.

 

SECTION 8 - FINANCIAL ARRANGEMENT OBLIGATIONS

 

8.1.          Loans and Procedures

 

8.1.1        The financial arrangements in respect of the transactions
contemplated by this Agreement (which include loans intended to maintain the
operability of the License as well as provide funds to the Contractor to cover
already existing liabilities under the License) are as follows:

 

8.1.1.1.             On the Signing Date, the PRE Lender shall: (a) make the
Initial Loan to the Borrower, and the Borrower shall execute and deliver to the
PRE Lender or its counsel a note substantially in the form attached hereto as
Attachment H (the Initial Note) and (b) the PRE Lender shall (i) make a loan to
the Borrower in an amount equal to that set forth on the initial 51 CEE
Statement (such initial 51 CEE Statement to be in the amount of 51% of the
Capital and Exploratory Expenditures incurred in the period from the Effective
Date through the Signing Date), and (ii) make a Loan to the Borrower in an
amount equal to that set forth on the initial 49 CEE Statement (such initial 49
CEE Statement to be in the amount of 49% of the Capital and Exploratory
Expenditures incurred in the period from the Effective Date through the Signing
Date) and the Borrower shall execute and deliver to the PRE Lender two notes,
one in the amount of the initial 51 CEE Statement and one in the amount of the
initial 49 CEE Statement, in the forms attached as Attachment I (the 49 CEE
Note) and Attachment J (the 51 CEE Note), respectively. Amounts loaned by PRE
Lender to Borrower and evidenced by the 49 CEE Note and the 51 CEE Note shall
then be lent by Borrower to BPZ E&P and such loans shall be evidenced by a note
in the form attached hereto as Attachment K (the Shareholder Note).

 

8.1.1.2.             During the remainder of the Interim Period: (a) Borrower
shall issue both a 49 CEE Statement and a 51 CEE Statement monthly in accordance
with the Accounting Procedure of the JOA, (b) the PRE Lender shall make loans to
the Borrower in amounts equal to the amounts set forth on the then applicable 49
CEE Statement and 51 CEE Statement within ten (10) days of its receipt of said
statements, (c) each loan so made shall be evidenced by an entry on the 49 CEE
Note or the 51 CEE Note (as applicable), and (d) the amounts so loaned by PRE
Lender to Borrower in respect of all 49 CEE Statements and 51 CEE Statements
shall be on-loaned by

 

35

--------------------------------------------------------------------------------


 

Borrower to BPZ E&P and reflected by an entry on the Shareholder Note.

 

8.1.1.3.             On the Completion Date, the PRE Lender shall make a loan to
the Borrower in the amount of $85,000,000.00 and Borrower shall execute and
deliver to the PRE Lender or its counsel a note from the Borrower in the form of
Attachment L (the Final Note).

 

8.1.1.4.             On the Payment Date Buyer shall pay the Share Purchase
Price, at its election either (a) in cash or (b) in kind, after obtaining a
credit right under the Initial and Final Notes, by assigning and transferring
the Initial Note and the Final Note to Sellers.

 

8.1.1.5.             All monthly 51 CEE Statements and 49 CEE Statements shall
be handled in accordance with the JOA and the Accounting Procedure, as defined
in the JOA pursuant to Section 4.8.

 

8.1.2        None of the loans referred to in Section 8.1 shall accrue interest
in favor of the PRE Lender, except as specifically provided in Schedule 10.3.1.

 

8.2.          Certain Loan Related Matters on the Completion Date

 

8.2.1        No fewer than five (5) Business Days prior to Completion, Sellers
shall notify Buyer as to whether Section 8.2.1.1 or Section 8.2.1.2 (or a
combination of both) shall apply on the Completion Date and/or thereafter as set
forth in the notice:

 

8.2.1.1.             On the Completion Date, BPZ E&P shall transfer to Newco, by
including in the Spin-Off: (a) its liability to the Borrower under the
Shareholder Note, (b) all of the 49 CEE Statements; (c) all of the 51 CEE
Statements, and (d) Value Added Tax subject to terms of Section 8.2.2. In
addition, non depreciable assets, as well as surface assets acquired by BPZ E&P
with the loans evidenced by the Shareholder Note, that do not qualify as
non-recovery assets under the Peruvian tax hydrocarbons legal provisions, will
likewise be transferred to Newco by including them in the Spin-Off. At
Completion, PRE Lender shall contribute to Newco, and Buyer shall procure that
Newco accept, the 49 CEE Note and the 51 CEE Note, and upon such contribution
(x) Newco’s liability to the Borrower under the Shareholder Note and (y) the
Borrower’s liability to Newco under the 49 CEE Note and the 51 CEE Note, shall
offset, and each of the Shareholder Note, the 49 CEE Note and the 51 CEE Note
shall be automatically and finally cancelled and of no further force or effect,
without any need for further action by any Person, it being understood and
agreed that Buyer shall procure that Newco deliver any instrument or make any
entry on its books or records as may be required to give effect to the foregoing
contribution and offset transactions; or

 

36

--------------------------------------------------------------------------------


 

8.2.1.2.             On the Completion Date, PRE Lender shall contribute the 49
CEE Note and the 51 CEE Note to Newco and, thereafter, Newco shall proceed as
follows: (a) The 51 CEE Note shall be used by Newco to pay in kind the Carry
Costs to BPZ E&P under the Carry Agreement and the JOA. Said payment in kind
shall be made once the remaining amount of the 51 CEE Note is equal to the
remaining balance of the Maximum Carry Amount. (b) At such time Newco shall also
be entitled to use any remaining amount of the 49 CEE Note to pay in kind to BPZ
E&P any future cash calls issued pursuant to the JOA with regard to its
Participating Interest. By using the 51 CEE Note and the 49 CEE Note to pay in
kind to BPZ E&P, respectively, the Carry Costs under the Carry Agreement and the
JOA; and cash calls for its Participating Interest under the JOA, (i) BPZ E&P’s
liability to the Borrower under the Shareholder Note and (ii) the Borrower’s
liability to BPZ E&P under the 49 CEE Note and the 51 CEE Note shall offset, and
each of the Shareholder Note, the 49 CEE Note and the 51 CEE Note shall be
automatically and finally cancelled and of no further force or effect, without
any need for further action by any Person, it being understood and agreed that
Buyer shall procure that Newco deliver any instrument or make any entry on its
books or records as may be required to give effect to the foregoing and offset
transactions.

 

8.2.2        The Buyer (prior to Completion), or Newco (following Completion)
shall be entitled to a credit from either the Government (under the application
of Peruvian Value Added Tax Laws) or BPZ E&P related to VAT, as applicable, for
all loans evidenced by the Shareholder Note which were made in connection with
the 49 CEE Statements and the 51 CEE Statements, including the initial 49 CEE
Statement and the initial 51 CEE Statement at such time as either (a) Newco is
allowed to use such credit or, (b) in the case of BPZ E&P when BPZ E&P transfers
such credit by including it in the Spin-Off.

 

8.3.          Payment Date Adjustments

 

8.3.1        On the Completion Date the Maximum Carry Amount shall be adjusted
(with effect on the Payment Date) as follows:

 

8.3.1.1.             upward to reflect the share of Operating Expenses
attributable to Newco’s deemed 49% Participating Interest, assuming that the JOA
had been in effect during the period beginning on the Effective Date and ending
on the Completion Date; and

 

8.3.1.2.             downward to reflect (i) any cash received attributable to
Newco’s deemed 49% Participating Interest share of Hydrocarbons, and
(ii) proceeds attributable to such Hydrocarbons, or calculated in accordance
with the terms of the JOA produced or generated

 

37

--------------------------------------------------------------------------------


 

during the period beginning on the Effective Date and ending on the Completion
Date, or (iii) credits to the Joint Account, as defined in the JOA; and

 

8.3.1.3.             upward in an amount equal to the Peruvian income Tax
(current and deferred) on the difference between the proceeds attributable to
Newco’s 49% deemed Participating Interest as per Section 8.3.1.2 and the
Operating Expenses attributable to Newco’s deemed 49% Participating Interest as
per Section 8.3.1.1, solely for the period beginning on the Effective Date and
ending on the Completion Date.

 

8.3.1.4.             to the extent that Sellers elect to use Section 8.2.1.1,
downward, in an amount equal to the amount of the 51 CEE Note effectively
cancelled under such Section.

 

8.3.2        If the adjustments to the Maximum Carry Amount taking place
pursuant to Section 8.3.1 have the effect of rendering the Maximum Carry Amount
a negative number on the Completion Date, the Parties shall settle such amount
between them on the Completion Date (subject to further adjustment as required
by this Agreement) by BPZ E&P paying to Newco in cash the amount by which the
Maximum Carry Amount is less than zero.

 

8.4.          On-going Adjustment

 

8.4.1        On May 15 of each year, for the first five (5) years following the
Completion Date, a downward adjustment to the Maximum Carry Amount will be made
in the event that a real economic benefit is obtained by BPZ E&P because of the
implementation of Section 8 of this Agreement during the Interim Period. Such
real economic benefit will occur when:

 

(a)        the disbursements incurred by BPZ E&P with funds loaned by PRE Lender
to Borrower and from Borrower to BPZ E&P under Section 8 hereof create a
deductible expense for BPZ E&P’s corporate income tax purposes;

 

(b)        such expense has had the impact of reducing the income tax current
annual obligation of BPZ E&P; and

 

(c)        after making a recalculation of the current income tax annual
obligation of BPZ E&P and applying first all type of deductions, amortizations
etc. to which BPZ E&P is entitled (apart from the expenses to which
Section 8.4.1(a) hereof refers) as well as any existing BPZ E&P’s carry forward
tax losses, the circumstance described in item (b) above is still present.

 

The Parties expressly recognize that neither Sellers nor BPZ E&P will be
responsible, and hence Buyer will not have any right to an adjustment to

 

38

--------------------------------------------------------------------------------


 

the Maximum Carry Amount if no real economic benefit is obtained by BPZ E&P
after applying the above.

 

8.5.                              Resolution of Adjustments. In the event that
the Parties cannot reach agreement within sixty (60) days, with respect to any
adjustment set forth in Section 8, Sellers or Buyer may refer the adjustments in
dispute to an internationally recognized independent accounting firm which has
no affiliation for tax consulting, audit or other work for either Party as may
be agreed by Buyer and Sellers, for review and final determination. The
accounting firm shall act as an expert in accordance with Section 14.3 for the
limited purpose of determining the specific disputed matters submitted by any
Party and may not award damages or penalties to any Party with respect to any
matter. The accounting firm’s determination shall be made within thirty (30)
days after submission of the matters in dispute and shall be final and binding
on both Parties, without right of appeal. Sellers and Buyer shall each bear its
own legal fees, other costs of presenting its case, and one-half of the costs
and expenses of the accounting firm.

 

8.6.                              Certain Tax Matters

 

8.6.1                        Taxes (other than Taxes measured by income, profits
or capital gains), surface use fees, insurance premiums attributable to the
Assets, Newco, or the Shares, and other Property Costs that are paid
periodically shall be prorated based on the number of days in the period falling
before the Effective Date, or on and after the Effective Date, as the case may
be. The portion of Taxes allocated to the period before the Effective Date will
not be included as part of the initial 49 CEE Statement delivered pursuant to
Section 8.1.1.1 or the 51 CEE Statement delivered pursuant to Section 8.1.1.1
but Taxes attributable to the period on and after the Effective Date will be
included in the 49 CEE Statements and 51 CEE Statements delivered pursuant to
Section 8.1.1.2.

 

SECTION 9 - INDEMNITY

 

9.1.                              Indemnification Terms

 

9.1.1                        From and after the Signing Date, Sellers shall
jointly and severally indemnify, save, hold harmless and defend the Buyer
Parties and Newco from and against: (a) any and all claims, demands, causes of
action, loss or damage arising from, or in connection with the Assets and the
Shares that was incurred or derived from an event which occurred before the
Signing Date or attributable to the period before the Signing Date; and (b) all
Damages and/or Actions incurred by the Buyer Parties and Newco arising out of or
resulting from any breach of any Warranty made by Sellers contained in
Section 3.1 (and not disclaimed in Section 3.3), or breach of any obligation,
covenant or agreement made by a Seller Party under this Agreement, or breach of
any affirmations of such Warranties contained in the certificate delivered by
Sellers at Completion pursuant to Section 7.1.2.5.

 

9.1.2                        From and after the Signing Date, and except as
otherwise provided in this Agreement, Buyer shall indemnify save, hold harmless,
and defend the Sellers Parties for all Damages and/or Actions incurred by
Sellers arising out of or

 

39

--------------------------------------------------------------------------------


 

resulting from any breach of any Warranty made by Buyer contained in
Section 3.2, or breach of any obligation, covenant, or agreement made by a Buyer
Party under this Agreement, or breach of any affirmations of such Warranties
contained in the certificate delivered by Buyer at Completion pursuant to
Section 7.1.3.2. Buyer shall also indemnify the Borrower as corporate guarantor
under the License with respect to Newco’s Participating Interest for the period
between Buyer’s acquisition of the Shares and Perupetro’s approval of the Buyer
Guarantor as a replacement guarantor with respect to Newco’s Participating
Interest, in the event that Perupetro instructs BPZ E&P, Buyer or a Buyer’s
Affiliate that Buyer’s acquisition of the Shares is required in advance of the
Government’s consideration of approving Buyer Guarantor as a replacement
guarantor with respect to Newco’s Participating Interest. This indemnity
obligation shall be supported by the Buyer Guarantee.

 

9.1.3                        This Section 9 and Section 10 contain the Parties’
sole and exclusive remedy against each other with respect to breaches of the
Warranties, obligations covenants and agreements of the Parties contained in
this Agreement and the Buyer Parties shall have no right to rescind this
Agreement under any circumstances. For the avoidance of doubt and
notwithstanding any other provision of this Agreement, (A) any claims for
Damages arising out of events or circumstances occurring during the Interim
Period in respect of the Assets shall be governed by applicable provisions of
the JOA, provided such claims are with respect to matters which are the
subject-matter of the JOA and not this Agreement, and provided further that in
the event of any overlap of subject-matter related to such claim between this
Agreement and the JOA, the JOA will govern with respect to such claim,
(B) Sellers shall have no liability under this Agreement in respect of
liabilities related to environmental matters disclosed to Buyer in Schedule
3.1.18 hereof, (C) Sellers shall indemnify the Buyer Parties against all claims,
demands, causes of action, loss or damage arising from liabilities related to
environmental matters incurred or derived from an event or attributable to the
period which occurred before the Signing Date of which the Sellers had knowledge
on the Signing Date and was not disclosed in Schedule 3.1.18; and (D) Sellers
shall indemnify the Buyer Parties against all claims, demands, causes of action,
losses or damages that are Peruvian Tax liabilities resulting directly from the
Spin-off .

 

9.1.4                        Except for the remedies contained in this Section 9
and Section 10, and in other remedies available pursuant to the Security
Agreements, the Associated Agreements, the Sellers’ Guarantee and the Buyer
Guarantee the Seller Parties and the Buyer Parties each releases and forever
discharges the other and its Affiliates and their respective stockholders,
directors, officers, employees and agents from any and all Damages and/or
Actions whatsoever, at law or in equity, known or unknown, which such Parties
might now or subsequently may have, based on, arising out of, or related to this
Agreement or such Party’s or its Affiliates ownership, use or operation of the
Assets, EVEN IF CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SOLE,
JOINT, OR CONCURRENT, STRICT LIABILITY, OR OTHER LEGAL FAULT OF ANY RELEASED
PERSON.

 

40

--------------------------------------------------------------------------------


 

9.1.5        The indemnity to which each Party is entitled under this
Section 9.1 shall be for the benefit of and extend to such Party’s present and
former Affiliates, and its and their respective directors, officers, employees,
agents and assigns (an Indemnified Person). Any claim for indemnity under this
Section 9.1 by any such Affiliate, director, officer, employee, agent or assign
must be brought and administered by the applicable Party to this Agreement. No
Indemnified Person other than the Seller Parties and the Buyer Parties shall
have any rights against either the Seller Parties or the Buyer Parties under the
terms of this Section 9.1, except as may be exercised on its behalf by the Buyer
Parties or Seller Parties, as applicable, pursuant to this Section 9.1.5. Each
of the Seller Parties and Buyer Parties may elect to exercise or not exercise
indemnification rights under this Section 9.1.5 on behalf of the other
Indemnified Persons affiliated with it in its sole discretion and shall have no
liability to any such other Indemnified Person for any action or inaction under
this Section 9.1.5.

 

9.1.6        The Parties intend and agree that the phrase indemnify, save, hold
harmless and defend in this Agreement (or words of similar effect) means that
the party indemnifying shall indemnify, save, hold harmless and defend
(including payment of reasonable attorney’s fees and costs of litigation) the
other party from and against any and all Damages of any kind or character,
without limit and without regard to the cause or causes thereof, including
pre-existing conditions, whether such conditions be patent or latent, breach of
warranty (express or implied), strict liability, or the negligence of any person
or persons, including that of the indemnified party, whether such negligence be
sole, joint or concurrent, active or passive.

 

9.1.7        Nothing in this Section 9.1 operates to limit or exclude any
liability for fraud.

 

9.2.          Duration of Indemnity

 

9.2.1        The Warranties of the Parties shall survive the Completion as
follows:

 

9.2.1.1.              Category 1 Warranties shall have no expiry;

 

9.2.1.2.              subject to Section 9.2.1.3 below, Category 2 and Category
3 Warranties expire on the one year anniversary of the Completion Date,
provided, however, if a specific written claim for indemnity has been delivered
to the Indemnifying Party on or before such expiry date, said claim shall
survive until resolution thereof.

 

9.2.1.3.              with respect to the Warranties contained in
Section 3.1.18, 3.1.23, 3.1.24, 3.1.25, 3.1.26 and 3.1.27 (to the extent related
to a claim by a Governmental Authority) which shall expire 30 days after the
expiry of the last appeal period from the relevant tribunal.

 

9.2.2        Other than for Claims that have been made prior to such date, the
Sellers’ indemnification obligations under Sections 9.1.3(C) and 9.1.3(D) shall
expire 30

 

41

--------------------------------------------------------------------------------


 

days after the date on which the statute of limitations would expire for claims
under Peruvian Tax or environmental laws, as applicable.

 

9.3.          Indemnification Procedure

 

9.3.1        The party entitled to the indemnity (the Indemnified Party) shall
notify the Party indemnifying (the Indemnifying Party) in writing as soon as
practicable after the Indemnified Party knows the facts constituting the basis
of a claim for indemnification (Notice of Claim). The Notice of Claim shall
specify all facts known to the Indemnified Party giving rise to the claim for
indemnification.

 

9.3.2        If the facts giving rise to a claim for indemnification involve an
actual or threatened claim or demand by a third party against the Indemnified
Party or a claim or demand by the Indemnified Party against a third party (Third
Party Claim), the Indemnifying Party shall (without prejudice to the right of
the Indemnified Party to participate at its expense through counsel of its own
choosing) defend or prosecute the Third Party Claim in the name of the
Indemnified Party at the Indemnifying Party’s expense and through counsel of its
own choosing. The Parties shall cooperate in the defense or prosecution of the
Third Party Claim and shall furnish such records, information and testimony and
attend such conferences and discovery as reasonably requested in connection
therewith.

 

9.3.3        Notwithstanding the Indemnifying Party’s obligation to assume and
conduct the defense or prosecution of a Third Party Claim with counsel of its
choice, the Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement with respect to a Third Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld) unless the judgment or proposed settlement involves only
the payment of money Damages in an amount not more than $250,000.00, and does
not impose an injunction or other equitable relief upon the Indemnified Party or
any acknowledgment of the validity of the Third Party Claim. Until the
Indemnifying Party assumes the defense or prosecution of a Third Party Claim,
the Indemnified Party may at the expense of the Indemnifying Party defend
against the Third Party Claim in any manner it deems reasonably appropriate;
provided that in no event shall the Indemnified Party consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld).

 

9.4.          Limitations on Indemnification

 

9.4.1        The amount of any Damages for which an Indemnified Party is
entitled to indemnity under this Section 9 shall be reduced by the amount of
insurance proceeds realized by the Indemnified Party or its Affiliates with
respect to such Damages, net of any collection costs, and excluding the proceeds
of any insurance policy issued or underwritten by the Indemnified Party or its
Affiliates.

 

42

--------------------------------------------------------------------------------


 

9.4.2        No Seller Party shall be liable for any claims, demands, causes of
action, loss or damages (Claims) to the extent that:

 

9.4.2.1.              the facts giving rise to such Claim were fairly disclosed
to the Buyer Parties in the Schedules to this Agreement;

 

9.4.2.2.              the Buyer and/or the Buyer’s Affiliate has failed to act
in a commercially reasonable manner so as to mitigate any loss or liability
giving rise to such claim;

 

9.4.2.3.              the Claim is for (i) the subject matter of which is
covered by any insurance policy for the benefit of a Buyer Party, its Affiliates
or Newco with respect to which a claim has been paid, it being understood and
agreed. Buyer shall and shall procure that it and its Affiliates at all times
maintain in full force and effect the corporate level and similar insurance
policies in effect as of the Signing Date. Application to the Assets, the Shares
and the License and that as a condition to any payment by Sellers under
Section 9 any and all rights under any such insurance policies related to such
claim shall have been irrevocably assigned by the beneficiary thereof to the
Sellers via an instrument in form and substance satisfactory to Sellers and
(ii) is one in respect of which a Buyer Party, its Affiliates, or Newco has any
other right of recovery against, or indemnity from, any person other than the
Sellers (whether under any provision of law, contract or otherwise howsoever);

 

9.4.2.4.              the subject of the claim has been or is made good or is
otherwise compensated for without cost to the Buyer Parties; or

 

9.4.2.5.              a Buyer Party shall not be entitled to recover damages or
otherwise obtain reimbursement or restitution more than once in respect of the
same loss or Claim.

 

9.5.          Limits and Thresholds

 

9.5.1        The aggregate amount of the liability of the Sellers in respect of
the aggregate of all Claims against Sellers shall not exceed $90,000,000.00,
except for:

 

9.5.1.1.              any Claims related to Category 1 Warranties;

 

9.5.1.2.              any Peruvian Tax related Claims related to the Spin-off
pursuant to Section 9.1.3(D); and

 

9.5.1.3.              any Claims related to environmental matters of which the
Sellers had knowledge at the Signing Date and were not disclosed to the Buyer in
Schedule 3.1.18 hereof;

 

43

--------------------------------------------------------------------------------


 

in which case, the liabilities for the Claims set out in Sections 9.5.1.1,
9.5.1.2, and 9.5.1.3, together with all other Claims hereunder, shall not in the
aggregate exceed the Cap (as defined in, and adjusted pursuant to,
Section 9.5.4).

 

9.5.2        Except with respect to the Claims set forth in Sections 9.5.1.1,
9.5.1.2, and 9.5.1.3 for which there shall be no minimum Claim amount, no
liability shall attach to the Seller in respect of a Claim unless and until the
aggregate amount of the liability in respect of all Claims exceeds $2,000,000.00
and:

 

9.5.2.1.              in the case of Claims which are not directly or indirectly
related, each individual Claim must have an aggregate amount of liability of at
least $500,000.00; and

 

9.5.2.2.              in the case of Claims which are directly or indirectly
related, there shall be no minimum aggregate amount of liability for each
individual Claim.

 

9.5.3        Notwithstanding any other provision of this Agreement, neither
Seller Parties or Buyer Parties shall have any liability for Consequential Loss
in respect of a Claim arising under this Agreement.

 

9.5.4        Notwithstanding any other provision of this Agreement, any other
provision of this Section 9.5.4, or the Associated Agreements, in the event that
Completion is never achieved, the Seller Parties’ total liability to the Buyer
Parties shall never exceed the PI Repayment Amount (as defined in Schedule
10.3.1). Further, the Seller Parties shall never be liable under this Agreement,
except as it relates to the PI Repayment Amount, for any amount greater than the
aggregate amount, without duplication, of: (a) amounts any of them shall have
been paid at such time by Buyer, plus (b) amounts which shall have been loaned
by PRE Lender to Borrower, plus (c) Carry Amounts which shall have been paid by
Newco following the Completion Date (such aggregate amount consisting of (a),
(b) and (c) above, the Cap); provided, however that (i) if a Claim exceeds the
Cap, the amount of such Claim in excess of the Cap may be used by Buyer Parties
as set-off against future payments or loans, as applicable, subject to
resolution of any dispute concerning the validity of such Claim, (ii) as Buyer
makes additional payments to Sellers, PRE Lender makes additional loans to
Borrower, or Newco pays additional Carry Amounts to BPZ E&P following the
Completion Date, Sellers’ potential liability to Buyer for Claims shall increase
on a dollar for dollar basis up to a maximum of $335,000,000.00, except that
such increase in liability is not intended to raise or otherwise affect the
aggregate liability cap of $90,000,000.00 million set forth in Section 9.5.1
with respect to any Claims other than those specified in Sections 9.5.1.1,
9.5.1.2 and 9.5.1.3, and (iii) if the Termination Date occurs other than in
connection with Sections 10.3.2, 10.3.3, 10.3.4, or 10.3.5, the Seller Parties
sole and exclusive liability to the Buyer Parties shall be the PI Repayment
Amount.

 

44

--------------------------------------------------------------------------------


 

SECTION 10 - TERM AND TERMINATION

 

10.1.                        Survival

 

Sections 9.1.3, 9.1.4, 9.2, 9.3, 9.4, 9.5, 14, 15.3, 15.6, 15.7, 15.8, 15.10,
15.11, 15.13, 15.16, 15.17 and this Section 10 shall survive any termination of
this Agreement.

 

10.2.                        Termination

 

10.2.1      If (i) with respect to the Buyer Parties, all of the Seller Parties’
Conditions Precedent are not satisfied or waived, or with respect to the Seller
Parties, all of the Buyer Parties’ Conditions Precedent are not satisfied or
waived, by, on or before the Long Stop Date by the Party for whom the benefit of
such conditions has been included, whether or not Force Majeure has been
declared pursuant to the JOA; (ii) the Government asserts that its approval
and/or consent to the transactions contemplated by this Agreement is subject to
conditions or revisions, which conditions or revisions any Party subject thereto
is not willing to accept, and the Parties are unable to agree unanimously on a
response to the proposed conditions or revisions within the time frame allowed
under the circumstances or thirty (30) days (whichever is shorter), or the
Government refuses to modify such conditions or revisions or finally rejects the
transactions contemplated by this Agreement, or (iii) the License has terminated
prior to the Long Stop Date; or (iv) the Completion Date does not occur on or
before to the Long Stop Date, then either Party shall have the right to
terminate this Agreement and the Associated Agreements by giving notice to the
other Party, except in the case of (i) above whereby only the Party for whom the
benefit of such conditions has been included may so terminate.

 

10.2.2      In the event of termination pursuant to Section 10.2.1, subject to
Section 10.3, the rights and obligations of the Parties under this Agreement
shall cease and be of no further force and effect, except that each Party shall
continue thereafter to be liable for: (i) any breach by a Party of its
obligations prior to the date of such termination, and (ii) any amounts that, as
of the date of termination, are accrued through such date and payable by one
Party to the other; and the Buyer shall have no right, title or interest in the
Assets, whether equitable or otherwise, and no further obligations or
liabilities with respect to in the Assets other than pursuant to the Security
Agreements.

 

10.3.        Payments Upon Termination

 

10.3.1      In the event that this Agreement is terminated prior to Completion
and none of Sections 10.3.2, 10.3.3, 10.3.4, or 10.3.5 apply, Borrower shall pay
to PRE Lender the PI Repayment Amount (as defined in the Security Agreements) on
dates and in the amounts indicated in Schedule 10.3.1, and subject to the
further covenants and terms specified in Schedule 10.3.1.

 

10.3.2      In the event that the Agreement is terminated as a result of the
License having been terminated and (1) the Seller Parties have complied with
their covenants and

 

45

--------------------------------------------------------------------------------


 

obligations hereunder; and (2) the License shall have been terminated directly
and primarily as a result of the Gross Negligence or Willful Misconduct of
Senior Supervisory Personnel of a Buyer Party, Buyer Guarantor, or Buyer’s
Affiliates, then (x) the Associated Agreements shall terminate, (y) the Initial
Note, the 49 CEE Note, and the 51 CEE Note shall be deemed paid in full and
cancelled and neither Borrower nor any of its Affiliates shall be under any
further obligation to repay the loans or other amounts represented thereby, and
(z) Buyer shall promptly after the Termination Date, in addition, pay over to
Sellers an amount equal to $85,000,000.00 and the unpaid balance of the Maximum
Carry Amount, and all of the foregoing, which are collectively referred to as
the Seller Retentions, shall constitute liquidated damages. It is expressly
understood that in the case where the License shall have been terminated
directly and primarily as a result of the Gross Negligence or Willful Misconduct
of the Senior Supervisory Personnel of a Buyer Party, Buyer Guarantor, or
Buyer’s Affiliates and that by the Termination Date the Sellers have received
more than $335,000,000.00 in loan proceeds, the Sellers shall be entitled to
retain all such loan proceeds as liquidated damages.

 

10.3.3      In the event that this Agreement is terminated as a result of the
License having been terminated and (1) the Buyer Parties shall have complied
with their covenants and obligations hereunder; and (2) the License shall have
been terminated directly and primarily as a result of the Gross Negligence or
Wilful Misconduct of the Senior Supervisory Personnel of the Sellers or Sellers’
Affiliates, the Borrower shall promptly pay to PRE Lender all amounts which have
been loaned to Borrower and/or otherwise paid to Sellers hereunder plus the
amount which the Buyer would be entitled by netting the adjustments set forth in
Sections 8.3.1.1 and 8.3.1.2 but solely for the period between the Effective
Date and the Termination Date.

 

10.3.4      In the event that this Agreement is terminated as a result of the
License having been terminated and (1) the Seller Parties and the Buyer Parties
shall have complied with their covenants and obligations hereunder; and (2) the
License shall have been terminated through no fault of either the Seller Parties
or the Buyer Parties or their respective Affiliates then (x) the Buyer Parties
shall not be required to advance any further funds hereunder and (y) the Seller
Parties and the Buyer Parties shall allocate any payments received in respect of
such Licence termination 49% to the Buyer Parties and 51% to the Seller Parties,
provided however that the Buyer Parties’ allocated share of all such payments
shall be capped at the aggregate of all amounts paid or loaned by the Buyer
Parties to the Seller Parties hereunder.

 

10.3.5      In the event that this Agreement is terminated as a result of the
Completion failing to occur prior to the Longstop Date and (1) the Seller
Parties have complied with their covenants and obligations hereunder; and either
(2) a Buyer Party shall have failed to comply with Sections 2.6.3, 4.10 and/or
Section 8, or (3) a consent required by Section 5.1 hereof shall not have been
obtained by the Long Stop Date, directly and primarily as a result of the Gross
Negligence or Willful

 

46

--------------------------------------------------------------------------------


 

Misconduct of Senior Supervisory Personnel of a Buyer Party, Buyer Guarantor, or
Buyer’s Affiliates then (x) the Associated Agreements shall terminate and
(y) the Initial Note, the 49 CEE Note, and the 51 CEE Note shall be deemed paid
in full and cancelled and neither Borrower nor any of its Affiliates shall be
under any further obligation to repay the loans or other amounts represented
thereby, provided however that the Borrower shall only be entitled to retain
loan proceeds up to a maximum of $335,000,000.00, and any excess loan proceeds
shall be promptly repaid by Borrower to PRE Lender. All of the foregoing, which
are collectively referred to herein as Seller Retentions, shall constitute
liquidated damages.

 

10.3.6      The Parties acknowledge and agree that the retention by Sellers of
the Seller Retentions in Section 10.3.2 and Section 10.3.5: (i) is intended to
constitute a genuine pre-estimate of the loss that would result for the Sellers
in the circumstances, and as such is a liquidated damages payment and is not
intended to be a penalty, (ii) is Sellers’ sole and exclusive remedy for those
Buyer’s or Buyer’s Affiliates’ breaches, defaults, failures, or other actions
set forth in Sections 10.3.2 and 10.3.5, (iii) is in reasonable proportion to
the probable loss suffered by Seller, and (iv) the amount of Seller’s actual
loss is incapable or difficult of precise estimation.

 

SECTION 11 - EMPLOYEE MATTERS

 

11.1.                        Hiring of Employees

 

Buyer agrees to cause Newco to hire all BPZ E&P’s technical and operational
employees, as agreed between Buyer and Seller, necessary for Newco to assume the
role of Technical Operations Manager under the Operating Service Agreement.

 

11.2.                        No Termination or Adverse Changes.

 

For a period of twelve (12) months following the Completion Date, Buyer shall
not permit Newco to amend or terminate any employee or employee plan, or make
any adverse changes to any of BPZ E&P or its Affiliates employees’ existing
contractual terms and conditions of employment as of the Signing Date other than
changes required to be made by applicable law or agreed following collective
bargaining. Further, for a period of twelve (12) months following the Completion
Date, Buyer shall cause Newco to continue to provide the same benefits, or in
the case of the benefits described in Section 11.3 benefits having a comparable
value, under the Company Benefit Plan unless the amendment or termination is
required by applicable law or agreed following collective bargaining. Any
amendment to or termination of any Company Benefit Plan, or any amendment to the
terms of employment of any Newco employee after such twelve (12) month period
shall not have retroactive effect. Buyer shall also cause Newco to provide full
entitlements to lump sum payments on termination of employment (in excess of
statutory rights) which the terminated employees have notionally accrued under
the Company Benefit Plan prior to and during such twelve (12) month period.

 

47

--------------------------------------------------------------------------------


 

11.3.        Seniority and Other Eligibility Factors

 

Buyers shall recognize the period of employment of each employee with Newco for
purposes of determining any such employee’s eligibility to participate in and
vesting under any and all plans or policies providing for fringe benefits
(including vacation, paid holidays, personal leave, employee discounts,
educational benefits or similar programs) and each other bonus, incentive
compensation, deferred compensation, profit sharing, severance, retirement,
health, life, disability, group insurance, employment, performance share,
supplemental unemployment, layoff, consulting, or any other similar plan,
agreement, policy or understanding (Company Benefit Plan) of Newco, or, if such
employees are added to a similar plan, agreement, policy or understanding of a
Buyer or an Affiliate of Buyer, such plan, agreement, policy or understanding.
Further, Buyer shall cause Newco to maintain group health plans with a waiver of
pre-existing medical conditions for those individuals to be employed by Newco on
the Completion Date and their dependents for so long as such individuals remain
employees of Newco after Completion.

 

11.4.        Costs

 

Any costs associated with the transfer of BPZ E&P employees to Newco as a result
of an employee changing employer from BPZ E&P to Newco shall be paid by Buyer.

 

SECTION 12 - FORCE MAJEURE

 

Non-performance or delay in performance of any obligation under this Agreement
(other than an obligation to make payment) shall be excused if, and to the
extent, caused by Force Majeure. A Party claiming Force Majeure shall give
immediate written notice to the other Party and shall resume the performance of
the obligations affected by Force Majeure as soon as reasonably possible after
Force Majeure ceases.

 

SECTION 13 - NOTICES

 

Any notice or other communication required to be given under this Agreement
shall be made in writing and shall be delivered by facsimile, air courier,
messenger delivery or regular mail, addressed to the Party’s address set forth
below. Notices or communications shall be effective upon receipt during regular
business hours; provided that in the case of a facsimile it shall only be
effective if acknowledgement by recipient (including a report of successful
transmission produced by sender’s facsimile) is received by sender. Any Party
may, by written notice to the other Party in the manner specified in this
Article 13, specify an additional Person or Persons to receive copies of all
subsequent notices directed to such Party or to provide other addresses for any
Person to whom notices or communications are to be directed pursuant to this
Agreement. The addresses of the Parties for purposes of this Agreement shall be
as follows:

 

For the Sellers: Durkin Ledgard

For the attention of: Chief Legal Officer

Address: c/o: BPZ Resources, Inc., 580 Westlake Park Blvd., Suite 525,

Houston, Texas 77079

Facsimile number: (281) 556 6377

 

48

--------------------------------------------------------------------------------


 

For the Borrower: Durkin Ledgard

For the attention of: Chief Legal Officer

Address: 580 Westlake Park Blvd., Suite 525, Houston, Texas 77079

Facsimile number: (281) 556 6377

 

For the Buyer: Peter Volk

For the attention of: General Counsel & Secretary

Address: 333 Bay Street, Suite 1100, Toronto, Canada M5H 2R2

Facsimile number: (416) 360 7783

 

For the PRE Lender: Peter Volk

For the attention of: General Counsel & Secretary

Address: 333 Bay Street, Suite 1100, Toronto, Canada M5H 2R2

Facsimile number: (416) 360 7783

 

SECTION 14 - GOVERNING LAW AND ARBITRATION

 

14.1.        Governing Law

 

This Agreement including any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by and construed in all
respects in accordance with the law of England and Wales, without giving effect
to any conflicts of laws principles that could require the application of any
other law.

 

14.2.        Dispute Resolution

 

14.2.1      Notification. A Party who desires to submit a Dispute for resolution
shall commence the dispute resolution process by providing the other parties to
the Dispute written notice of the Dispute (Notice of Dispute). The Notice of
Dispute shall identify the parties to the Dispute and contain a brief statement
of the nature of the Dispute and the relief requested. The submission of a
Notice of Dispute shall toll any applicable statutes of limitation related to
the Dispute, pending the conclusion or abandonment of dispute resolution
proceedings under this Section 14.

 

14.2.2      Negotiations. The parties to the Dispute shall seek to resolve any
Dispute by negotiation between Senior Executives. A Senior Executive means any
individual who has authority to negotiate the settlement of the Dispute for a
Party. Within thirty (30) Days after the date of the receipt by each party to
the Dispute of the Notice of Dispute (which notice shall request negotiations
among Senior executives), the Senior Executives representing the parties to the
Dispute shall meet at a mutually acceptable time and place to exchange relevant
information in an attempt to resolve the Dispute. If a Senior Executive intends
to be accompanied at the meeting by an attorney, each other party’s Senior
Executive shall be given written notice of such intention at least three
(3) Days in advance and may also be accompanied at the meeting by an attorney.
Notwithstanding the above, any Party may initiate arbitration proceedings
pursuant to Section 14.2.3

 

49

--------------------------------------------------------------------------------


 

concerning such Dispute, prior to initiating or completing the Dispute
resolution procedures in this Section 14.2.2.

 

14.2.3      Arbitration. Any Dispute not finally resolved by alternative dispute
resolution procedures set forth in Sections 14.2.2 shall be exclusively and
definitively resolved through final and binding arbitration, it being the
intention of the Parties that this is a broad form arbitration agreement
designed to encompass all possible disputes. Arbitration proceedings may be
commenced pursuant to this Section 14.2.3 prior to initiating or completing the
Dispute resolution procedures in Section 14.2.2.

 

14.2.3.1.           Rules. The arbitration shall be conducted in accordance with
Rules of Arbitration of the International Chamber of Commerce (ICC), as then in
effect (the Rules):

 

14.2.3.2.           Number of Arbitrators. The arbitration shall be conducted by
three arbitrators, unless all parties to the Dispute agree to a sole arbitrator
within thirty (30) Days after the filing of the arbitration. For greater
certainty, for purposes of this Article 14.2.3, the commencement of the
arbitration means the date on which the claimant’s request or demand for
arbitration is received by the other parties to the Dispute.

 

14.2.3.3.           Method of Appointment of the Arbitrators. (a) If the
arbitration is to be conducted by a sole arbitrator, then the arbitrator will be
jointly selected by the parties to the Dispute within thirty (30) Days after
commencement of the arbitration. (b) If the arbitration is to be conducted by
three arbitrators and there are only two parties to the Dispute, then each party
to the Dispute shall appoint one arbitrator within thirty (30) Days of the
commencement of the arbitration, and the two arbitrators so appointed shall
select the presiding arbitrator within thirty (30) days after the latter of the
two arbitrators has been appointed by the parties to the Dispute.

 

14.2.3.4.           Consolidation. If the Parties initiate multiple arbitration
proceedings, the subject matters of which are related by common questions of law
or fact and which could result in conflicting awards or obligations, then all
such proceedings may be consolidated into a single arbitral proceeding.

 

14.2.3.5.           Place of Arbitration. Unless otherwise agreed by all parties
to the Dispute, the place of arbitration shall be New York, NY.

 

14.2.3.6.           Language. The arbitration proceedings shall be conducted in
the English language and the arbitrator(s) shall be fluent in the English
language. Any foreign-language documents presented at such arbitration shall be
accompanied by an English translation thereof.

 

50

--------------------------------------------------------------------------------


 

14.2.3.7.           Entry of Judgment. The award of the arbitral tribunal shall
be final and binding. Judgment on the award of the arbitral tribunal may be
entered and enforced by any court of competent jurisdiction.

 

14.2.3.8.           Notice. All notices required for any arbitration proceeding
shall be deemed properly given if sent in accordance with Section 13.

 

14.2.3.9.           Interest. The award shall include interest, as determined by
the arbitral tribunal, from the date of any default or other breach of this
Agreement until the arbitral award is paid in full. Interest shall be awarded at
the Agreed Interest Rate.

 

14.2.3.10.         Currency of Award. The arbitral award shall be made and
payable in U.S. dollars, free of any tax or other deduction.

 

14.2.3.11.         Exemplary Damages. The Parties waive their rights to claim or
recover, and the arbitral tribunal shall not award, any punitive, multiple, or
other exemplary damages (whether statutory or common law) except to the extent
such damages have been awarded to a third party and are subject to allocation
between or among the parties to the Dispute.

 

14.2.4      Confidentiality. All negotiations, mediation, arbitration, and
expert determinations relating to a Dispute (including a settlement resulting
from negotiation or mediation, an arbitral award, documents exchanged or
produced during a mediation or arbitration proceeding, and memorials, briefs or
other documents prepared for the arbitration) are confidential and may not be
disclosed by the Parties, their employees, officers, directors, counsel,
consultants, and expert witnesses, except to the extent necessary to enforce
this Article 14 or any arbitration award, to enforce other rights of a Party, or
as required by law; provided, however, that breach of this confidentiality
provision shall not void any settlement, expert determination or award.

 

14.3.        Expert Determination

 

14.3.1      For any decision referred to an expert under Section 8.5, the
Parties agree that such decision shall be conducted expeditiously by an expert
selected unanimously by the parties to the Dispute. The expert is not an
arbitrator of the Dispute and shall not be deemed to be acting in an arbitral
capacity.

 

14.3.2      The Party desiring an expert determination shall give the other
parties to the Dispute written notice of the request for such determination. If
the parties to the Dispute are unable to agree upon an expert within ten
(10) Days after receipt of the notice of request for an expert determination,
then, upon the request of any of the parties to the Dispute, the International
Centre for Expertise of the International Chamber of Commerce (ICC) shall
appoint such expert and shall administer such expert determination through the
ICC’s Rules for Expertise.

 

51

--------------------------------------------------------------------------------


 

14.3.3      The expert, once appointed, shall have no ex parte communications
with any of the parties to the Dispute concerning the expert determination or
the underlying Dispute.

 

14.3.4      All Parties agree to cooperate fully in the expeditious conduct of
such expert determination and to provide the expert with access to all
facilities, books, records, documents, information and personnel necessary to
make a fully informed decision in an expeditious manner.

 

14.3.5      Before issuing his final decision, the expert shall issue a draft
report and allow the parties to the Dispute to comment on it.

 

14.3.6      The expert shall endeavor to resolve the Dispute within thirty (30)
Days (but no later than sixty (60) Days) after his appointment, taking into
account the circumstances requiring an expeditious resolution of the matter in
dispute.

 

14.3.7      The expert’s decision shall be final and binding on the parties to
the Dispute unless challenged in an arbitration pursuant to Section 14.2.3
within sixty (60) Days of the date the expert’s final decision is received by
the parties to the Dispute. In such arbitration (i) the expert determination on
the specific matter shall be entitled to a rebuttable presumption of
correctness; and (ii) the expert shall not (without the written consent of the
parties to the Dispute) be appointed to act as an arbitrator or as adviser to
the parties to the Dispute.

 

SECTION 15 - GENERAL PROVISIONS

 

15.1.        Further Assurances

 

After Completion, Sellers and Buyer shall, and shall cause their respective
Affiliates to, take such further actions and to execute, acknowledge and deliver
all such further documents as are reasonably requested by the other Party for
carrying out the purposes of this Agreement or of any document delivered
pursuant to this Agreement.

 

15.2.        Assistance

 

If requested by the other Party, a Party shall at its cost provide to the
requesting Party, and if required by the Government, documentation evidencing
the corporate authority for its representative to execute this Agreement or the
Deed of Transfer.

 

15.3.        Responsibility for Costs

 

Except as expressly set out in this Agreement, each Party shall be liable for
its own legal, accounting and other costs and expenses that are incurred by such
Party in connection with the negotiation of this Agreement and the performance
of such Party’s obligations under this Agreement.

 

52

--------------------------------------------------------------------------------


 

15.4.        Public Announcements

 

Neither Party nor its Affiliates shall, without the prior written approval of
the other Party, make any public announcement or press release with respect to
the transactions contemplated by this Agreement; provided, however, that a Party
may make such a public announcement or issue such a press release without such
prior written approval if same is required by order of a court of competent
jurisdiction or required by applicable laws or stock exchange regulations,
provided that such Party shall make all reasonable efforts to give prompt
written notice to all Parties prior to such disclosure.

 

15.5.        Conflict

 

In the event of any conflict or inconsistency within the various provisions of
the main body of this Agreement and the Attachments, the provisions of the main
body of this Agreement shall control.

 

15.6.        Severability

 

Any term or provision of this Agreement judicially determined to be invalid or
unenforceable shall be deemed, to the extent so determined, invalid or
unenforceable, but the remainder of this Agreement, or the application of such
term or provision to circumstances other than those to which it is held invalid
or unenforceable, shall not be affected thereby.

 

15.7.        Joint Preparation

 

Each provision of this Agreement shall be construed as though all Parties
participated equally in the drafting of the same. Consequently, the Parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable to this Agreement.

 

15.8.        Agreement Survives Completion

 

This Agreement (other than obligations that have already been fully performed)
remains in full force after Completion.

 

15.9.        Interest on late payment

 

Where a sum is required to be paid under this Agreement but is not paid before
or on the date the parties agreed, the party due to pay the sum shall also pay
interest on that sum for the period beginning with that date and ending with the
date the sum is paid (and the period shall continue after as well as before
judgment). The rate of interest shall be four per cent per annum above the base
lending rate for the time being of Barclays Bank PLC. Interest shall accrue on a
daily basis and be compounded quarterly. This Clause 14.9 is without prejudice
to any claim for interest under the law.

 

53

--------------------------------------------------------------------------------


 

15.10.      No Third Party Beneficiaries

 

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement and no term of this Agreement shall be enforceable by a third party.

 

15.11.      Relationship of the Parties

 

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create a mining or other partnership, or association or (except as explicitly
provided in this Agreement) a trust. This Agreement shall not be deemed or
construed to authorize any Party to act as an agent, servant or employee for any
other Party for any purpose whatsoever except as explicitly set forth in this
Agreement. In their relations with each other under this Agreement, the Parties
shall act in good faith and shall deal fairly with each other but shall not be
considered fiduciaries except as expressly provided in this Agreement.

 

15.12.      Waiver

 

Unless expressly provided in this Agreement, a delay on the part of either Party
in exercising its rights under this Agreement or failure to exercise its rights
shall not operate as a waiver of such rights. Any tacit or implicit waiver by
either Party of a right or remedy under this Agreement in a particular instance
shall not operate as a waiver of such right or remedy in any other instance or
as to any such Party.

 

15.13.      Amendment

 

This Agreement may be amended only by written agreement between Sellers and
Buyer, executed by duly authorized representatives.

 

15.14.      Counterparts

 

This Agreement may be executed in two counterparts each of which when executed
and delivered shall be an original but both of which together shall constitute
one and the same instrument.

 

15.15.      Entirety

 

This Agreement (including its Schedules and Attachments) together with the
Associated Agreements set out the entire agreement of the Parties regarding the
subject matter hereon and thereon and supersedes all prior agreements and
undertakings, oral or written, between the Parties with respect to the subject
matter of this Agreement.

 

15.16.      Language

 

Each notice or other communication under or in connection with this Agreement
shall be in English or if not in English, accompanied by an English translation
made by a translator and certified by an officer of the Party giving the notice
to be accurate.

 

54

--------------------------------------------------------------------------------


 

15.17.      Assignment

 

Neither rights nor obligations under this Agreement may be assigned, transferred
or otherwise disposed of (including by way of back-to-back arrangements).
provided, however, that after the Termination Date, the PRE Lender shall have
the right to assign to a Qualified Transferee all of its rights under such of
the Notes as may remain outstanding following the application of Sections 10.2
and 10.3, on the express conditions that: (a) such Qualified Transferee
expressly assume all of the PRE Lender’s obligations hereunder by means of a
written instrument in form and substance reasonably satisfactory to Borrower and
(b) any and all claims, actions or suits with respect to the Termination Date
shall have been fully and finally determined by a court or panel of competent
jurisdiction.

 

[Signature Pages Follow]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS of their agreement, each Party has caused this Agreement to be
executed by its duly authorized representative, on the date first written above.

 

BPZ ENERGY INTERNATIONAL HOLDINGS, L.P.

BPZ ENERGY LLC

as Seller

 

as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ J.D. Ledgard

 

By:

/s/ Richard S Menniti

 

 

 

 

 

Name:

J.D. Ledgard

 

Name:

Richard S Menniti

 

 

 

 

 

Title:

Chief Legal Officer

 

Title:

Chief Financial Officer

 

 

BPZ RESOURCES, INC.

 

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

/s/ J.D. Ledgard

 

 

 

 

 

 

 

 

Name:

J.D. Ledgard

 

 

 

 

 

 

 

 

Title:

Chief Legal Officer

 

 

 

 

 

PACIFIC STRATUS ENERGY S.A.

PACIFIC STRATUS INTERNATIONAL

as Buyer

ENERGY LTD.

 

 

 

as PRE Lender

 

 

 

 

 

By:

/s/ Laureano Siegmund

 

By:

/s/ Laureano Siegmund

 

 

 

 

 

Name:

Laureano Siegmund

 

Name:

Laureano Siegmund

 

 

 

 

 

Title:

Director Secretary

 

Title:

Proxy

 

--------------------------------------------------------------------------------


 

ATTACHMENT A-1

FORM OF DEED OF TRANSFER

 

--------------------------------------------------------------------------------


 

ATTACHMENT A-1

 

Form of Deed of Transfer

 

TRANSFERENCIA DE PARTICIPACIONES DE BPZ NORTE OIL S.R.L.

 

Señor Notario

 

Sírvase extender en su registro de escrituras públicas una de Transferencia de
Participaciones de BPZ NORTE OIL S.R.L. que celebran de una parte BPZ ENERGY
INTERNATIONAL HOLDINGS, L.P., debidamente representada por su apoderado, Sr.
Luis Rafael Zoeger Nuñez, identificado con D.N.I. N° 08212579, según poder
inscrito en la Partida N°11946774 del Registro de Personas Jurídicas de Lima; y,
BPZ ENERGY LLC, debidamente representada por su apoderado, Sr. Luis Rafael
Zoeger Nuñez, identificado con D.N.I. N°08212579, según poder inscrito en la
Partida N° 11992608 del Registro de Personas Jurídicas de Lima, ambas con
domicilio en           , a quienes en adelante se denominará LOS VENDEDORES; y,
de la otra parte,             , debidamente representada por su apoderado,
Sr                 , identificado con D.N.I. N°            , según poder
inscrito en la Partida N°                  del Registro de Personas Jurídicas de
Lima, a quien en adelante se le denominará EL COMPRADOR; en los términos y
condiciones que constan en las cláusulas siguientes:

 

CLÁUSULA PRIMERA: ANTECEDENTES

 

1.1                               BPZ NORTE OIL S.R.L. es una sociedad de
responsabilidad limitada constituida mediante Escritura Pública de fecha 16 de
Diciembre del 2011, otorgada ante Notario Público de Lima Carola Cecilia Hidalgo
Moran, que se encuentra debidamente inscrita en la Partida N° 12771109 del
Registro de Personas Jurídicas de Lima.

 

1.2                               El capital social de BPZ NORTE OIL S.R.L
asciende a la suma de                   y está representado por        
participaciones con un valor nominal de S/.                         
(                           Nuevos Soles) cada una.

 

CLÁUSULA SEGUNDA: PARTICIPACIONES DE LOS VENDEDORES

 

2.1                               LOS VENDEDORES declaran ser propietarios
exclusivos del total de las participaciones sociales representativas del capital
social de BPZ NORTE OIL S.R.L., conforme al siguiente detalle:

 

BPZ Energy International Holdings, L.P.

 

participaciones

 

 

 

BPZ Energy LLC

 

participaciones

 

 

 

Total

 

participaciones

 

2.2                               Las participaciones de propiedad de LOS
VENDEDORES a que se refiere el numeral precedente se encuentran totalmente
suscritas y pagadas.

 

CLÁUSULA TERCERA: OBJETO DEL CONTRATO

 

3.1                                 Por el presente documento, cada uno de LOS
VENDEDORES da en venta real y enajenación perpetua a favor de EL COMPRADOR las
totalidad de sus participaciones conforme al siguiente detalle:

 

--------------------------------------------------------------------------------


 

BPZ Energy International Holdings, L.P.

 

participaciones

 

 

 

BPZ Energy LLC

 

participaciones

 

 

 

Total

 

participaciones

 

3.2                                 La transferencia incluye todos los derechos
inherentes a dichas participaciones, sin reserva ni limitación alguna.

 

CLÁUSULA CUARTA: PRECIO Y FORMA DE PAGO

 

4.1                                 El precio pactado de común acuerdo por la
transferencia de las participaciones objeto de la presente compraventa es de US
$           .00 (         y 00/100 Dólares de los Estados Unidos de
Norteamérica) por participación, correspondiéndolo a cada uno de LOS VENDEDORES
el siguiente monto:

 

A BPZ Energy International Holdings, L.P.

 

US$ /             .00

 

 

 

A BPZ Energy LLC

 

US $/             .00

 

 

 

Total

 

US $/             .00

 

4.2                                 Cada uno de LOS VENDEDORES declara haber
recibido de EL COMPRADOR el íntegro del precio pactado por sus participaciones,
y que su firma puesta al final del presente contrato es prueba plena de haber
recibido el precio pactado a su entera satisfacción.

 

CLÁUSULA QUINTA: DECLARACIÓN DE EQUIVALENCIA

 

Las Partes declaran que entre las participaciones sociales vendidas y el precio
pactado existe la más justa y perfecta equivalencia, por lo que de existir
alguna diferencia de más o de menos, que en este momento no perciben, convienen
en hacerse de ella mutua gracia y recíproca donación, renunciando a toda acción
o excepción que tienda a invalidar la presente compraventa.

 

CLÁUSULA SEXTA: GRAVÁMENES

 

LOS VENDEDORES declara que las participaciones sociales objeto de la compraventa
se encuentran libres de toda carga, gravamen, garantía mobiliaria, embargo,
medida judicial o extrajudicial, y en general, de cualquier acto o contrato
limitativo del dominio de la misma y de su derecho de libre disposición,
obligándose en todo caso al saneamiento de ley.

 

CLÁUSULA SETIMA: DECLARACIÓN RESPECTO DE LA SITUACIÓN DE LA COMPAÑÍA

 

EL COMPRADOR declara conocer en su integridad la situación financiera y legal de
la empresa BPZ NORTE OIL S.R.L., por lo que la adquisición de las
participaciones sociales se realiza bajo la modalidad “as is”, sin tener derecho
a formular reclamo alguno a LOS VENDEDORES por la situación actual o futura de
BPZ NORTE OIL S.R.L., incluyendo sin limitación: (i) los activos de BPZ NORTE
OIL S.R.L., (ii) los pasivos y/o contingencias de BPZ NORTE OIL S.R.L. ,
(iii) los contratos en los que BPZ NORTE OIL S.R.L. es parte contratante,
(iv) cualquier otro hecho, acto u omisión que afecte o pueda afectar la
situación de BPZ NORTE OIL S.R.L. En consecuencia, EL COMPRADOR renuncia, hasta
el máximo límite permitido por ley, a cualquier indemnización, obligación,
reparación o compensación que pudiese derivarse de la situación de BPZ NORTE OIL
S.R.L.

 

CLÁUSULA OCTAVA: FORMALIZACIÓN DE LA TRANSFERENCIA

 

EL VENDEDOR en virtud de la presente compraventa, se compromete frente a EL
COMPRADOR a suscribir la Escritura Pública que la presente minuta origine a
efectos de formalizar la transferencia de participaciones y lograr su
inscripción el Registro de Personas Jurídicas de Lima.

 

--------------------------------------------------------------------------------


 

Ambas partes se comprometen a realizar todas las gestiones y suscribir cualquier
documento necesario para comunicar la presente transferencia a la
Superintendencia Nacional de Administración Tributaria (SUNAT).

 

CLÁUSULA NOVENA: LEY APLICABLE Y JURISDICCIÓN

 

Para el improbable caso que surja alguna discrepancia entre las partes con
respecto al presente Contrato, su aplicación, ejecución y/o interpretación, las
Partes se someten a la jurisdicción y competencia de los jueces y tribunales de
la ciudad de Lima.

 

Firmado por las partes, en tres ejemplares, a los           días del mes
de            de 20        

 

--------------------------------------------------------------------------------


 

ATTACHMENT A-2

STEP PLAN AND TRANSFER MEMORANDUM

 

Please note that the attached Step Plan and Transfer Memorandum will be amended
by agreement of the Parties and per comments from the Parties’ Peruvian counsel.

 

--------------------------------------------------------------------------------


 

STEP PLAN AND TRANSFER MEMORANDUM

 

1.                              BPZ E&P Spin-off shall be conducted in
accordance with item 2 of Article 367 of Peruvian Corporations General Law N°
26887(“CGL”), the article provides the following:

 

“Article 367 — Spin off: Concept and forms

 

Through a spin off, a company divides its net worth into two or more blocks in
order to fully transfer them to other companies or to conserve one of them,
complying with the requirements and the formalities contained in this Act. The
Spin off can adopt any of the following forms:

 

1.                              The division of a company’s total net worth in
two or more net worth blocks, which are transferred to new companies or absorbed
by existing companies, or by both new companies and existing companies at once.
This form of spin off produces the extinction of the company that transfers the
net worth blocks; or,

 

2.                              The segregation of one or more net worth blocks
of a company that does not extinguish, and which are transferred to one or more
new companies, or absorbed by existing companies or by both new companies and
existing companies at once. The company that transfers the net worth blocks
adjusts its share capital in the corresponding amount.

 

In both of the above cases, the partners or shareholders of the company that
transfers the net worth blocks receive shares as partners or shareholders of the
new companies or of the absorbing companies, whichever the case.”

 

2.                              In order to comply with the CGL, after execution
of the Stock Purchase Agreement (“SPA”), the shareholders of BPZ E&P and BPZ
Norte Oil (“Newco”) shall approve the Spin-off, as defined in the SPA, based on
the Spin-off plan prepared and approved by BPZ E&P and Newco general managers.
The Spin-off plan shall include, among others, a description of the net worth
block to be transferred; Newco’s capital increase and BPZ E&P capital reduction
in the amount of the net worth block’s net book value as of the Spin-off
effective date; the number of shares to be issued by Newco and distributed
between the shareholders of BPZ E&P (“Sellers”) as a result of the capital
increase; and, the effective date of the Spin-off.

 

3.                              The Spin-off shall become effective on the date
of the public deed amending the License to include Newco as a party to the
License with a 49% Participating Interest (“License DOT”), which is the
Completion Date in the SPA (“Completion Date”). (This assumes that the Supreme
Decree including Newco’s interest in the License also approves Buyer Guarantor’s
guarantee , if not, (a) the Completion Date shall be the date of the public deed
amending the License to include Buyer Guarantor as Newco’s corporate guarantor
(“Second License DOT”) after Supreme Decree approving Buyer Guarantor’s
guarantee is

 

--------------------------------------------------------------------------------


 

issued, and (b) every reference to Completion Date hereinafter shall be deemed
to be the License DOT date.)

 

4.                              The Spin-off details are as follows:

 

a.                                The net worth block to be segregated from BPZ
E&P and transferred to Newco includes: (i) an undivided 49% Participating
Interest in the License; (ii) an undivided 49% of all assets and other rights
related to the License; and (iii) all other assets and liabilities to be
included in the net worth block by BPZ E&P and Newco prior to the Completion
Date.

 

b.                                The assets and other rights included in the
net worth block shall be described in a list attached as an exhibit to the
Spin-off plan. Said exhibit consist on a list of all assets registered in BPZ
E&P Peruvian accounting books, related to the License operations, and the value
of each assets shall be its 49% book value. This means that BPZ E&P and Newco
shall become co-owners of each of the listed assets. The assets list shall be
prepared using BPZ E&P accounting as of December 31, 2011 and will be updated
prior to Completion Date.

 

c.                                The other assets and liabilities to be
included in the net worth block prior to Completion Date shall consist on those
items described in Section 8.2.1.1 of the SPA. as well as BPZ E&P’s liabilities
to the Borrower for the loans made by the Borrower pursuant to the SPA and the
related Value Added Tax subject to terms of Section 8.2.2 of the SPA.

 

d.                               In addition to the net worth block to be
transferred to Newco, the Spin-off shall specify that as of Completion Date
Newco shall assume BPZ E&P 51% Participating Interest shares in the Carry Costs,
up to the Maximum Carry Amount, as defined in the Carry Agreement attached to
the JOA. The Maximum Carry Amount may be adjusted at Completion Date pursuant to
Section 8.2.1.2 of the SPA.

 

e.                                (Note: we don’t need the deleted portion of
this paragraph because everything is in paragraphs 7 and 12 below) The Spin-off
shall also specify the number of shares representing Newco’s capital increase,
equal to the net book value of the net worth block as of December 31, 2011 which
shall be updated prior to the Completion Date. The shares shall be distributed
between BPZ E&P shareholders in proportion their current participation in BPZ
E&P’s capital stock (BPZ Energy LLC 55% and BPZ Energy International Holdings,
L.P. 45%).

 

5.                             Once the Spin-off is approved by the shareholders
of BPZ E&P and Newco, BPZ E&P shall notify Perupetro of (a) its decision to
Spin-off the License and transfer a 49%

 

--------------------------------------------------------------------------------


 

Participating Interest therein to Newco, and, (b) that BPZ E&P has reached an
agreement to sell Newco to Buyer at Completion Date.

 

6.                              The spin-off shall be published three times in
the official gazette (El Peruano) and other daily newspaper in Lima, with a five
day interval. Creditors may object to the Spin-off within a 30 days period
following the last publication, if their receivables are not guaranteed. Bank
guarantees securing payment are enough to release the objections. First
publication shall be made on the day following BPZ E&P notice to Perupetro, in
order to avoid Perupetro learning about the Spin-off from other sources.

 

7.                              The Spin-off DOT shall be signed by BPZ E&P and
Newco upon expiration of thirty (30) day term if no objections are made. The
Spin-off DOT is prepared and signed before a Notary Public and includes a
transcript of (a) Spin-off content described in paragraph 3 above, (b) Spin-off
approvals by the shareholders of BPZ E&P and Newco, (c) the Spin-off
publications, and (d) an affidavit from BPZ E&P’s general manager stating that
no objections were made. The Spin-off DOT registration in the Public Registry of
Companies shall be requested by the notary and may take up to 10 business days.

 

8.                              Once the Spin-off DOT is registered, BPZ E&P
shall (a) deliver a copy of said document to Perupetro and (b) request Perupetro
to (i) qualify Newco to acquire a 49% Participating Interest in the License;
(ii) qualify Buyer Guarantor to become Newco’s corporate guarantor; (iii) to
amend the License to reflect that BPZ E&P and Newco 51% and 49% Participating
Interest in the License, respectively, and that BPZ Resources and Buyer
Guarantor are their corporate guarantors.

 

9.                              BPZ E&P and Buyer shall pursue Perupetro
qualification process, responding to documents and information requests, and, in
the case of Buyer, taking any other actions that may be appropriate to expedite
Buyer Guarantor’s qualification as Newco’s corporate guarantor. Once qualified
by Perupetro, Newco shall be registered in the Public Registry of Hydrocarbons
and, thereafter, Perupetro, BPZ E&P and Newco shall initial the draft of the
License amendment prepared by Perupetro.

 

10.                       Government Approvals of the License amendment includes
(a) Perupetro’s Board of Directors approval; (b) the Ministry of Energy and
Mines favorable opinion; (c) the Ministry of Economy and Finance favorable
opinion; (d) the Central Reserve Bank of Peru approval; and ends with the
enactment of the Peruvian Government Supreme Decree approving the License
amendment, and authorizing Perupetro to sign the License DOT.

 

11.                       Once Supreme Decree approving the License amendment is
published in the official gazette, (a) BPZ E&P shall coordinate with Perupetro
and the Notary Public the License DOT drafting; (b) Sellers and Buyer shall
provide BPZ E&P the back-up guarantees

 

--------------------------------------------------------------------------------


 

corresponding to BPZ E&P 51% and Newco 49% Participating Interest, respectively,
as required to up-date the performance bank guarantee corresponding to the
current minimum work program under the License; (c) Sellers shall procure BPZ
Resources to provide the corporate guarantee covering BPZ E&P; and (d) Buyer
shall procure Buyer Guarantor to provide the corporate guarantee covering Newco.
Prior to the Completion Date, BPZ E&P shall deliver to Perupetro the performance
bank guarantee and the corporate guarantees.

 

12.                       No fewer than five (5) Business Days prior to
Completion, the shareholders of BPZ E&P and Newco shall approve an amendment to
the Spin-off in order to effect the adjustments described in paragraph 3 above
in (a) the net work block, (b) the net book value of the net worth block,
(c) Newco’s capital increase and BPZ E&P capital reduction in the amount of the
net worth block’s net book value as of Completion Date, and (d) the number of
shares to be issued by Newco and distributed between the shareholders of BPZ E&P
as a result of Newco’s capital increase. This amendment to the Spin-off shall
not require any publication and shall result in a Spin-off DOT amendment to be
signed by BPZ E&P and Newco before a Notary Public and submitted to the Public
Registry of Companies for registration prior to the Completion Date.

 

13.                       On the Completion Date, BPZ E&P, Newco, BPZ Resources
and Buyer Guarantor shall sign the License DOT. If the Supreme Decree including
Newco’s interest in the License does not approve Buyer Guarantor , BPZ Resources
shall sign as Newco’s corporate guarantor. The transfer of a 49% Participating
Interest in the License to Newco shall become effective on the date of signing
the License DOT. The Notary Public will be in charge of requesting the License
DOT registration in the Public Registry of Hydrocarbons.

 

14.                       On the Completion Date, after signing the License DOT,
Sellers and Buyer shall sign the Transfer DOT effecting the transfer of Newco
shares from Sellers to Buyer, which transfer shall become effective at the
Transfer DOT signing. Transfer DOT shall be prepared and signed before a Notary
Public, who will be in charge of requesting its registration in the Public
Registry of Companies. Newco shall pursue said registration, which should take
less than 10 business days.

 

15.                       If Buyer Guarantor is not approved by Supreme Decree
including Newco’s interest in the License, upon signing the License DOT BPZ E&P
shall reiterate Perupetro to qualify Buyer Guarantor to become Newco’s corporate
guarantor. BPZ E&P and Buyer shall pursue Perupetro qualification process and
Buyer shall take any other actions that may be appropriate to expedite Buyer
Guarantor’s qualification. Once Supreme Decree approving Buyer Guarantor is
issued, BPZ E&P, Newco, BPZ Resources and Buyer Guarantor shall sign the Second
License DOT, and that date shall become the Completion Date for purposes of
signing the Transfer DOT.

 

--------------------------------------------------------------------------------


 

16.                       Following the Completion Date the following
communications/ applications shall be submitted to SUNAT:

 

a.                                BPZ E&P and Newco shall communicate the spin
off, within a term not to exceed 10 business days;

 

b.                                Sellers must apply for the certification of
Newco’s shares costs by SUNAT. If SUNAT’s certification is not granted within 30
business days the cost of Newco’s shares submitted by Sellers shall be deemed
approved by SUNAT. A certified copy of the Spin-off DOT and the Spin-off DOT
amendment shall be submitted to SUNAT with this request, among other documents;

 

c.                                Sellers and Buyer shall communicate the
transfer of Newco shares, within a term not to exceed 30 business days. A
certified copy of the Transfer DOT shall be submitted to SUNAT with this
communication;

 

d.                                NEWCO shall communicate the cancellation of
BPZ E&P shares as a result of the spin-off, within a term not to exceed 10
business days following the next month of the cancellation.

 

e.                                BPZ E&P and Newco each shall communicate,
within a term not to exceed 5 business days, any changes in their shareholders,
directors, legal representatives, resulting from the Spin-off;

 

f.                                  BPZ E&P and Newco shall (i) request SUNAT’s
authorization for not keeping accounting books separate from their own
accounting books; (ii) communicate SUNAT their Participating Interest share in
the License and JOA; and (iii) communicate each company election to keep their
accounting books in foreign currency. A certified copy of the License DOT and
the JOA shall be submitted to SUNAT with this communication;

 

g.                               NEWCO shall request a tax stability certificate
from SUNAT to receive the same benefits applicable to BPZ E&P with respect to
the Financial Transactions Tax, if any. A certified copy of the License DOT
shall be submitted to SUNAT with this communication; and,

 

h.                               NEWCO shall communicate, within a 5 business
day term, the Stabilized Tax Regime applicable to Newco, which shall be the same
one of BPZ E&P.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

JOINT OPERATING AGREEMENT

 

--------------------------------------------------------------------------------


 

ATTACHMENT C

CARRY AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule A-1

Existing Guarantees

 

1.             Bank Letter of Guaranty Nº 0011-0586-9800131248-51, issued in
favor of Perupetro.

 

2.             Corporate Guaranty granted by BPZ Energy Inc., later converted to
BPZ Energy LLC, as guarantor under the License.

 

Schedule A-1

 

--------------------------------------------------------------------------------


 

Schedule A-2

List of Equipment

 

PLATFORMS AND WELLS

 

Description

 

Owner

 

Condition

 

 

 

 

 

1. Plataforma Corvina CX11

 

BPZ E&P

 

Fixed

 

 

 

 

 

2. Pozo CX11-21XD

 

BPZ E&P

 

Fixed

 

 

 

 

 

3. Pozo CX11-14D

 

BPZ E&P

 

Fixed

 

 

 

 

 

4. Pozo CX11-18D

 

BPZ E&P

 

Fixed

 

 

 

 

 

5. Pozo CX11-20D

 

BPZ E&P

 

Fixed

 

 

 

 

 

6. Pozo CX11-15D

 

BPZ E&P

 

Fixed

 

 

 

 

 

7. Pozo CX11-19D

 

BPZ E&P

 

Fixed

 

 

 

 

 

8. Plataforma Albacora

 

BPZ E&P

 

Fixed

 

 

 

 

 

9. Pozo A-14X

 

BPZ E&P

 

Fixed

 

 

 

 

 

10. Pozo CX11-17D

 

BPZ E&P

 

Fixed

 

 

 

 

 

11. Pozo CX11-22D

 

BPZ E&P

 

Fixed

 

 

 

 

 

12. Pozo CX11-23D

 

BPZ E&P

 

Fixed

 

 

 

 

 

13. Workover A9G

 

BPZ E&P

 

Fixed

 

 

 

 

 

14. Workover A13E

 

BPZ E&P

 

Fixed

 

 

 

 

 

15. Workover A12F

 

BPZ E&P

 

Fixed

 

 

 

 

 

16. Workover A17D

 

BPZ E&P

 

Fixed

 

Schedule A-2

 

1

--------------------------------------------------------------------------------


 

Schedule A-2

List of Equipment

 

PRODUCTION FACILITIES

 

Description

 

Owner

 

Fixed/Movable

 

 

 

 

 

1. Sistema de Transferencia Corvina

 

BPZ E&P

 

Fixed

 

 

 

 

 

2. Sistema de Transferencia Albacora

 

BPZ E&P

 

Fixed

 

 

 

 

 

3. Equipos Facilidades de Producción Corvina

 

BPZ E&P

 

Fixed

 

 

 

 

 

4. Equipos Facilidades de Producción Corvina

 

BPZ E&P

 

Fixed

 

 

 

 

 

5. FPC Facilidades de Producción Corvina

 

BPZ E&P

 

Fixed

 

 

 

 

 

6. FPC Compresor Facilidades Producción Corvina

 

BPZ E&P

 

Fixed

 

 

 

 

 

7. Equipos Facilidades de Producción Albacora

 

BPZ E&P

 

Fixed

 

 

 

 

 

8. Sistema de Embarcaderos Corvina

 

BPZ E&P

 

Fixed

 

 

 

 

 

9. Sistema de Embarcaderos Albacora

 

BPZ E&P

 

Fixed

 

Schedule A-2

 

2

--------------------------------------------------------------------------------


 

Schedule 3.1.2

Equity Structure of Newco

 

One Hundred (100) participation units, each with a par value of Three Hundred
and 00/100 Nuevos Soles (S/. 300.00).

 

Schedule 3.1.2

 

--------------------------------------------------------------------------------


 

Schedule 3.1.5

Litigation

 

None.

 

Schedule 3.1.5

 

--------------------------------------------------------------------------------


 

Schedule 3.1.6

Certain Acts, Omissions or Notices

 

None.

 

Schedule 3.1.6

 

--------------------------------------------------------------------------------


 

Schedule 3.2.11

No Breach

 

None.

 

Schedule 3.2.11

 

--------------------------------------------------------------------------------